Exhibit 10.2

THIRD AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

STRATEGIC STORAGE OPERATING PARTNERSHIP II, L.P.

Strategic Storage Operating Partnership II, L.P. (the “Partnership”) was formed
as a limited partnership under the laws of the State of Delaware, pursuant to a
Certificate of Limited Partnership filed with the Office of the Secretary of
State of the State of Delaware on January 9, 2013. This Third Amended and
Restated Limited Partnership Agreement (“Agreement”) is entered into effective
as of June 28, 2019, among Strategic Storage Trust II, Inc., a Maryland
corporation (the “General Partner”) and the Limited Partners party hereto from
time to time. Capitalized terms used herein but not otherwise defined shall have
the meanings given them in Article 1.

WHEREAS, the General Partner and Strategic Storage Advisor II, LLC, as the
“Original Limited Partner” entered into that certain Agreement of Limited
Partnership of Strategic Storage Operating Partnership II, L.P., dated as of
January 10, 2013, pursuant to which the Partnership was formed (the “Original
Agreement”);

WHEREAS, the General Partner and the Limited Partners entered into a First
Amended and Restated Limited Partnership Agreement of the Partnership, dated as
of January 10, 2014 (the “First Amended and Restated Agreement”), to amend and
restate the Original Agreement;

WHEREAS, the General Partner and the Limited Partners entered into a Second
Amended and Restated Limited Partnership Agreement of the Partnership (the
“Second Amended and Restated Agreement”), dated as of November 3, 2014, to
designate and reclassify the existing Partnership Units into “Common Units,”
reflect the designation of the “Preferred Units,” make certain revisions to the
allocation and distribution provisions and make other conforming changes;

WHEREAS, simultaneous with the entry into the Second Amended and Restated
Agreement, the General Partner and the Limited Partners entered into Amendment
No. 1 to the Second Amended and Restated Limited Partnership Agreement of the
Partnership, dated as of November 3, 2014, to establish a new series of
“Preferred Units” of Limited Partnership Interest and subsequently issued a
certain number of such Preferred Units, which Preferred Units were fully
redeemed effective November 9, 2015;

WHEREAS, the General Partner and the Limited Partners entered into Amendment
No. 2 to the Second Amended and Restated Agreement, dated as of September 25,
2015, to, among other things, designate and reclassify the existing partnership
units into “Class A Common Units” and “Class T Common Units”;

WHEREAS, the General Partner and the Limited Partners entered into Amendment
No. 3 to the Second Amended and Restated Agreement, dated as of September 20,
2018, to revise certain definitions to reflect the original intent of the
parties;

WHEREAS, concurrently herewith, the Special Limited Partner and the General
Partner entered into that certain Redemption of Limited Partner Interest
Agreement, whereby the Partnership redeemed the Special Limited Partner interest
and other partnership interests held by the Original Limited Partner; and

WHEREAS, the General Partner now desires to amend and restate the Second Amended
and Restated Agreement to reflect the redemption of all of the partnership
interests held by the Original Limited Partner, the elimination of the Special
Limited Partner interest, and to make other conforming amendments.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree to
amend and restate the Second Amended and Restated Agreement in its entirety and
continue the Partnership as a limited partnership under the Delaware Revised
Uniform Limited Partnership Act, as amended from time to time, as follows: 

ARTICLE 1

DEFINED TERMS

The following defined terms used in this Agreement shall have the meanings
specified below:

Act means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time. 

Additional Funds has the meaning set forth in Section 4.3. 

Additional Securities means any additional REIT Shares (other than REIT Shares
issued in connection with an exchange pursuant to Section 8.4 hereof) or rights,
options, warrants or convertible or exchangeable securities containing the right
to subscribe for or purchase REIT Shares, as set forth in Section 4.2(a)(ii). 

Adjusted Capital Account means the Capital Account maintained for each Partner
as of the end of each Partnership Year (i) increased by any amounts which such
Partner is obligated to restore pursuant to any provision of this Agreement or
is deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), and 1.701-4(b)(2)(ii)(d)(6). The foregoing definition
of Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith. 

Administrative Expenses means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner, including any salaries or other payments to
directors, officers or employees of the General Partner, and any accounting and
legal expenses of the General Partner, which expenses, the Partners have agreed,
are expenses of the Partnership and not the General Partner, and (iii) to the
extent not included in clause (ii) above, REIT Expenses; provided, however, that
Administrative Expenses shall not include any administrative costs and expenses
incurred by the General Partner that are attributable to Properties or
partnership interests in a Subsidiary Partnership (other than this Partnership)
that are owned by the General Partner directly.

Affiliate or Affiliated means, as to any other Person, any of the following: 

(a)    any Person directly or indirectly owning, controlling or holding, with
power to vote, ten percent (10%) or more of the outstanding voting securities of
such other Person;

(b)    any Person ten percent (10%) or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held, with power to
vote, by such other Person;

(c)    any Person directly or indirectly controlling, controlled by or under
common control with such other Person;

(d)    any executive officer, director, trustee or general partner of such other
Person; and

 

2



--------------------------------------------------------------------------------

(e)    any legal entity for which such Person acts as an executive officer,
director, trustee or general partner.

Agreed Value means the fair market value of a Partner’s non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner. The names and addresses of the General Partner and Limited
Partners, number of Partnership Units issued to each of them, and their
respective Capital Contributions as of the date of contribution is set forth on
Exhibit A. 

Agreement means this Third Amended and Restated Limited Partnership Agreement,
as amended, modified supplemented or restated from time to time, as the context
requires. 

Articles of Incorporation means the General Partner’s Articles of Incorporation
filed with the Maryland State Department of Assessments and Taxation, as amended
or restated from time to time. 

Capital Account has the meaning provided in Section 4.4 hereof. 

Capital Contribution means the total amount of cash, cash equivalents, and the
Agreed Value of any Property or other asset (other than cash) contributed or
agreed to be contributed, as the context requires, to the Partnership by each
Partner pursuant to the terms of this Agreement. Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner. 

Cash Amount means an amount of cash equal to the product of the Value of one
REIT Share and the REIT Shares Amount on the date of receipt by the General
Partner of a Notice of Exchange. 

Certificate means any instrument or document that is required under the laws of
the State of Delaware, or any other jurisdiction in which the Partnership
conducts business, to be signed and sworn to by the Partners of the Partnership
(either by themselves or pursuant to the power-of-attorney granted to the
General Partner in Section 8.2 hereof) and filed for recording in the
appropriate public offices within the State of Delaware or such other
jurisdiction to perfect or maintain the Partnership as a limited partnership, to
effect the admission, withdrawal, or substitution of any Partner of the
Partnership, or to protect the limited liability of the Limited Partners as
limited partners under the laws of the State of Delaware or such other
jurisdiction.

Class A REIT Shares means the REIT Shares classified as Class A common stock in
the Articles of Incorporation.

Class A Unit means a Partnership Unit entitling the holder thereof to the rights
of a holder of a Class A Unit as provided in this Agreement.

Class A-1 Unit means a Partnership Unit representing a Limited Partnership
Interest issued to SmartStop OP Holdings, LLC pursuant to the Contribution
Agreement and having the rights, privileges, limitations, and restrictions
described on Exhibit C.

Class A-2 Unit means a Partnership Unit representing a Limited Partnership
Interest issued to SmartStop OP Holdings, LLC as consideration pursuant to the
terms of the Contribution Agreement and having the rights, privileges,
limitations, and restrictions described on Exhibit D.

Class T REIT Shares means the REIT Shares classified as Class T common stock in
the Articles of Incorporation.

 

3



--------------------------------------------------------------------------------

Class T Unit means a Partnership Unit entitling the holder thereof to the rights
of a holder of a Class T Unit as provided in this Agreement.

Code means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code. 

Common Stockholders means holders of REIT Shares. 

Common Unit means a Partnership Unit that is not a Preferred Unit or a Class A-2
Unit. 

Contribution Agreement means that certain Contribution Agreement by and among
the Partnership, SmartStop OP Holdings, LLC, and various other parties dated
June 28, 2019.

Conversion Factor means 1.0, provided that in the event that the General Partner
(i) declares or pays a dividend on its outstanding REIT Shares in REIT Shares or
makes a Distribution to all holders of its outstanding REIT Shares in REIT
Shares, (ii) subdivides its outstanding REIT Shares, or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares, the Conversion
Factor shall be adjusted by multiplying the Conversion Factor by a fraction, the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
(assuming for such purposes that such dividend, distribution, subdivision or
combination has occurred as of such time), and the denominator of which shall be
the actual number of REIT Shares (determined without the above assumption)
issued and outstanding on such date and, provided further, that in the event
that an entity other than an Affiliate of the General Partner shall become
General Partner pursuant to any merger, consolidation or combination of the
General Partner with or into another entity (the “Successor Entity”), the
Conversion Factor shall be adjusted by multiplying the Conversion Factor by the
number of shares of the Successor Entity into which one REIT Share is converted
pursuant to such merger, consolidation or combination, determined as of the date
of such merger, consolidation or combination. Any adjustment to the Conversion
Factor shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event; provided, however, that
if the General Partner receives a Notice of Exchange after the record date, but
prior to the effective date of such dividend, distribution, subdivision or
combination, the Conversion Factor shall be determined as if the General Partner
had received the Notice of Exchange immediately prior to the record date for
such dividend, distribution, subdivision or combination. A separate Conversion
Factor shall be determined for each class of Partnership Units by taking into
account only the outstanding REIT Shares having the same class designation as
the applicable class of Partnership Units.

Designated Individual has the meaning set forth in Section 10.5(a) hereof.

Distributions means any dividends or other distributions of money or other
property paid by the General Partner to the holders of its REIT Shares or
preferred stock, including dividends that may constitute a return of capital for
federal income tax purposes. 

Earn-Out Consideration shall consist of the Class A-2 Units.

Event of Bankruptcy as to any Person means the filing of a petition for relief
as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978 or
similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within 90 days); insolvency or
bankruptcy of such Person as finally determined by a court proceeding; filing by
such Person of a petition or application to accomplish the same or for the
appointment of a receiver or a trustee for such Person or a substantial part of
his assets; commencement of any proceedings relating to such Person as a debtor
under any other reorganization, arrangement, insolvency, adjustment of debt or
liquidation law of any

 

4



--------------------------------------------------------------------------------

jurisdiction, whether now in existence or hereinafter in effect, either by such
Person or by another, provided that if such proceeding is commenced by another,
such Person indicates his approval of such proceeding, consents thereto or
acquiesces therein, or such proceeding is contested by such Person and has not
been finally dismissed within 90 days.

Exchanged REIT Shares has the meaning set forth in Section 7.1(e) hereof.

Exchange Right has the meaning provided in Section 8.4(a) hereof. 

Exchanging Partner has the meaning provided in Section 8.4(a) hereof. 

GAAP means generally accepted accounting principles consistently applied as used
in the United States. 

General Partner means Strategic Storage Trust II, Inc., a Maryland corporation,
and any Person who becomes a substitute or additional General Partner as
provided herein, and any of their successors as General Partner. 

General Partnership Interest means a Partnership Interest held by the General
Partner that is a general partnership interest. The number of Common Units held
by the General Partner equal to one percent (1%) of all outstanding Common Units
from time to time is hereby designated as the General Partnership Interest. 

Indemnitee means (i) the General Partner or a director, officer or employee of
the General Partner or Partnership, and (ii) such other Persons (including
Affiliates of the General Partner or the Partnership) as the General Partner may
designate from time to time, in its sole and absolute discretion. 

Independent Director means a director of the General Partner who is not an
officer or employee of the General Partner and meets the requirements for
independence as defined by the General Partner’s Articles of Incorporation. 

Joint Venture or Joint Ventures means those joint venture or general partnership
arrangements in which the General Partner or the Partnership is a co-venturer or
general partner which are established to acquire Properties. 

Limited Partner means any Person named as a Limited Partner on Exhibit A
attached hereto, and any Person who becomes a Substitute Limited Partner, in
such Person’s capacity as a Limited Partner in the Partnership. A Limited
Partner may hold Class A-2 Units, Common Units, Preferred Units, or any
combination thereof. 

Limited Partnership Interest means the ownership interest of a Limited Partner
in the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of such
Act. 

Liquidation Preference means, with respect to any Preferred Unit as of any date
of determination, the amount (including distributions accumulated, due or
payable through the date of determination) payable with respect to such
Preferred Unit (as established by the instrument designating such Preferred
Unit) upon the voluntary or involuntary dissolution or winding up of the
Partnership as a preference over distributions to Partnership Units ranking
junior to such Preferred Unit. 

 

5



--------------------------------------------------------------------------------

Listing means the approval of the REIT Shares, issued by the General Partner
pursuant to an effective registration statement, on a National Securities
Exchange. Upon Listing, the shares shall be deemed Listed. 

Loss has the meaning provided in Section 5.1(f) hereof. 

National Securities Exchange means any securities exchange registered with the
SEC pursuant to Section 6 of the Securities Exchange Act of 1934, as amended. 

Net Sale Proceeds means in the case of a transaction described in clause (a) of
the definition of Sale, the net proceeds of any such transaction less the amount
of all real estate commissions and closing costs paid by the Partnership. In the
case of a transaction described in clause (b) of such definition, Net Sale
Proceeds means the net proceeds of any such transaction less the amount of any
legal and other selling expenses incurred by the Partnership in connection with
such transaction. In the case of a transaction described in clause (c) of such
definition, Net Sale Proceeds means the net proceeds of any such transaction
actually distributed to the Partnership from the Joint Venture less any expenses
incurred by the Partnership in connection with such transaction. In the case of
a transaction or series of transactions described in clause (d) of the
definition of Sale, Net Sale Proceeds means the net proceeds of any such
transaction less the amount of all commissions and closing costs paid by the
Partnership. In the case of a transaction described in clause (e) of such
definition, Net Sale Proceeds means the net proceeds of any such transaction
less the amount of all selling costs and other expenses incurred by the
Partnership in connection with such transaction. Net Sale Proceeds shall also
include, in the case of any lease of a Property consisting of a building only,
any amounts from tenants, borrowers or lessees that the General Partner, in its
capacity as general partner of the Partnership determines, in its discretion, to
be economically equivalent to the proceeds of a Sale. Net Sale Proceeds shall be
calculated after repayment of any outstanding indebtedness secured by the asset
disposed of in the sale.

Notice of Exchange means the Notice of Exercise of Exchange Right substantially
in the form attached as Exhibit B hereto. 

Offer has the meaning set forth in Section 7.1(b)(ii) hereof. 

Offering means an offering of Stock that is either (a) registered with the SEC,
or (b) exempt from such registration, excluding Stock offered under any employee
benefit plan. 

Opt-out Election has the meaning set forth in Section 10.5(c) hereof.

Partner means any General Partner or Limited Partner. 

Partner Nonrecourse Debt Minimum Gain has the meaning set forth in Regulations
Section 1.704-2(i). A Partner’s share of Partner Nonrecourse Debt Minimum Gain
shall be determined in accordance with Regulations Section 1.704-2(i)(5). 

Partnership means Strategic Storage Operating Partnership II, L.P., a Delaware
limited partnership. 

Partnership Interest means an ownership interest in the Partnership held by
either a limited partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.

 

6



--------------------------------------------------------------------------------

Partnership Minimum Gain has the meaning set forth in Regulations
Section 1.704-2(d). In accordance with Regulations Section 1.704-2(d), the
amount of Partnership Minimum Gain is determined by first computing, for each
Partnership nonrecourse liability, any gain the Partnership would realize if it
disposed of the property subject to that liability for no consideration other
than full satisfaction of the liability, and then aggregating the separately
computed gains. A Partner’s share of Partnership Minimum Gain shall be
determined in accordance with Regulations Section 1.704-2(g)(1). 

Partnership Record Date means the record date established by the General Partner
for the distribution of cash pursuant to Section 5.2 hereof, which record date
shall be the same as the record date established by the General Partner for a
Distribution to the Stockholders of some or all of its portion of such
distribution.

Partnership Representative has the meaning set forth in Section 10.5(a) hereof.

Partnership Unit means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder, including Class A Units, Class A-1
Units, Class A-2 Units, and Class T Units. Without limitation on the authority
of the General Partner as set forth in Section 4.2 hereof, the General Partner
may designate any Partnership Units, when issued, as Common Units or Preferred
Units, may establish any other class of Partnership Units, and may designate one
or more series of any class of Partnership Units. The allocation of Partnership
Units of each class among the Partners shall be as set forth on Exhibit A, as
such Exhibit may be amended from time to time.

Partnership Year means the fiscal year of the Partnership, which shall be the
calendar year.

Percentage Interest means as to a Partner, with respect to any class or series
of Partnership Units held by such Partner, its interest in such class or series
of Partnership Units as determined by dividing the number of Partnership Units
in such class or series owned by such Partner by the total number of Partnership
Units in such class or series then outstanding. For purposes of determining the
rights and relationships among the various classes and series of Partnership
Units, Preferred Units shall not be considered to have any share of the
aggregate Percentage Interest in the Partnership unless, and only to the extent,
provided otherwise in the instrument creating such class or series of Preferred
Units. 

Person means any individual, partnership, limited liability company,
corporation, joint venture, trust or other entity. 

Preferred Unit means any Partnership Unit issued from time to time pursuant to
Section 4.2 hereof that is specifically designated by the General Partner at the
time of its issuance as a Preferred Unit. Each class or series of Preferred
Units shall have such designations, preferences, and relative, participating,
optional, or other special rights, powers, and duties, including rights, powers
and duties senior to the Common Units, all as determined by the General Partner,
subject to compliance with the requirements of Section 4.2 hereof. 

Profit has the meaning provided in Section 5.1(f) hereof. 

Property or Properties means the real properties or real estate investments
which are acquired by the General Partner either directly or through the
Partnership, Joint Ventures, partnerships or other entities. 

Push-out Election has the meaning set forth in Section 10.5(c) hereof.

Received REIT Shares has the meaning set forth in Section 7.1(e) hereof.

 

7



--------------------------------------------------------------------------------

Regulations means the federal income tax regulations promulgated under the Code,
as amended and as hereafter amended from time to time. Reference to any
particular provision of the Regulations shall mean that provision of the
Regulations on the date hereof and any successor provision of the Regulations. 

Regulatory Allocations has the meaning set forth in Section 5.1(i) hereof. 

REIT means a real estate investment trust under Sections 856 through 860 of the
Code. 

REIT Expenses means (i) costs and expenses relating to the formation and
continuity of existence and operation of the General Partner and any
Subsidiaries thereof (which Subsidiaries shall, for purposes hereof, be included
within the definition of General Partner), including taxes, fees and assessments
associated therewith, any and all costs, expenses or fees payable to any
director, officer, or employee of the General Partner, (ii) costs and expenses
relating to any Offering and registration of securities or exemption from
registration by the General Partner and all statements, reports, fees and
expenses incidental thereto, including, without limitation, underwriting
discounts and sales commissions applicable to any such Offering of securities,
and any costs and expenses associated with any claims made by any holders of
such securities or any underwriters or placement agents thereof, (iii) costs and
expenses associated with any repurchase of any securities by the General
Partner, (iv) costs and expenses associated with the preparation and filing of
any periodic or other reports and communications by the General Partner under
federal, state or local laws or regulations, including filings with the SEC,
(v) costs and expenses associated with compliance by the General Partner with
laws, rules and regulations promulgated by any regulatory body, including the
SEC and any National Securities Exchange, (vi) costs and expenses associated
with any 401(k) plan, incentive plan, bonus plan or other plan providing for
compensation for the employees of the General Partner, (vii) costs and expenses
incurred by the General Partner relating to any issuance or redemption of
Partnership Interests, and (viii) all other operating or administrative costs of
the General Partner incurred in the ordinary course of its business on behalf of
or in connection with the Partnership. 

REIT Share means a share of common stock, par value $0.001 per share, in the
General Partner (or successor entity, as the case may be), including Class A
REIT Shares and Class T REIT Shares, the terms and conditions of which are set
forth in the Articles of Incorporation.

REIT Shares Amount means a number of REIT Shares equal to the product of the
number of Partnership Units offered for exchange by an Exchanging Partner,
multiplied by the Conversion Factor as adjusted to and including the Specified
Exchange Date; provided that in the event the General Partner issues to all
holders of REIT Shares rights, options, warrants or convertible or exchangeable
securities entitling the stockholders to subscribe for or purchase REIT Shares,
or any other securities or property (collectively, the “rights”), and the rights
have not expired at the Specified Exchange Date, then the REIT Shares Amount
shall also include the rights issuable to a holder of the REIT Shares Amount of
REIT Shares on the record date fixed for purposes of determining the holders of
REIT Shares entitled to rights. 

Sale or Sales means any transaction or series of transactions whereby: (a) the
Partnership sells, grants, transfers, conveys or relinquishes its ownership of
any Property or portion thereof, including the lease of any Property consisting
of the building only, and including any event with respect to any Property which
gives rise to a significant amount of insurance proceeds or condemnation awards;
(b) the Partnership sells, grants, transfers, conveys or relinquishes its
ownership of all or substantially all of the interest of the Partnership in any
Joint Venture in which it is a co-venturer or partner; (c) any Joint Venture in
which the Partnership is a co-venturer or partner sells, grants, transfers,
conveys or relinquishes its ownership of any Property or portion thereof,
including any event with respect to any Property which gives rise to insurance
claims or condemnation awards; (d) the Partnership sells, grants, conveys, or
relinquishes its interest in any asset, or portion thereof, including any event
with respect to any asset which gives rise to a significant amount of insurance
proceeds or similar awards; or (e) the Partnership sells or otherwise disposes
of or distributes all of its assets in liquidation of the Partnership.

 

8



--------------------------------------------------------------------------------

SEC means the Securities and Exchange Commission. 

Securities Act means the Securities Act of 1933, as amended. 

Service means the Internal Revenue Service. 

Specified Exchange Date means the first business day of the month that is at
least 60 business days after the receipt by the General Partner of the Notice of
Exchange. 

Stock means shares of stock of the General Partner of any class or series,
including REIT Shares, preferred stock or shares-in-trust. 

Stockholder Servicing Fee has the meaning set forth in the General Partner’s
prospectus.

Stockholders means the registered holders of the General Partner’s Stock. 

Subsidiary means, with respect to any Person, any corporation or other entity of
which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person. 

Subsidiary Partnership means any partnership of which the partnership interests
therein are owned by the General Partner or a direct or indirect Subsidiary of
the General Partner. 

Substitute Limited Partner means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.3 hereof. 

Successor Entity has the meaning provided in the definition of “Conversion
Factor” contained herein. 

Surviving General Partner has the meaning set forth in Section 7.1(c) hereof. 

Transaction has the meaning set forth in Section 7.1(b) hereof. 

Transfer has the meaning set forth in Section 9.2(a) hereof. 

Value means, with respect to REIT Shares, the average of the daily market price
of such REIT Share for the ten (10) consecutive trading days immediately
preceding the date of such valuation. The market price for each such trading day
shall be: (i) if the REIT Shares are Listed, the sale price, regular way, on
such day, or if no such sale takes place on such day, the average of the closing
bid and asked prices, regular way, on such day; (ii) if the REIT Shares are not
Listed, the last reported sale price on such day or, if no sale takes place on
such day, the average of the closing bid and asked prices on such day, as
reported by a reliable quotation source designated by the General Partner; or
(iii) if the REIT Shares are not Listed and no such last reported sale price or
closing bid and asked prices are available, the average of the reported high bid
and low asked prices on such day, as reported by a reliable quotation source
designated by the General Partner, or if there shall be no bid and asked prices
on such day, the average of the high bid and low asked prices, as so reported,
on the most recent day (not more than ten (10) days prior to the date in
question) for which prices have been so reported; provided that if there are no
bid and asked prices reported during the ten (10) days prior to the date in
question, the value of the REIT Shares shall be determined by the General
Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate. In the
event the REIT Shares Amount

 

9



--------------------------------------------------------------------------------

includes rights that a holder of REIT Shares would be entitled to receive, then
the value of such rights shall be determined by the General Partner acting in
good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate.

ARTICLE 2

PARTNERSHIP FORMATION AND IDENTIFICATION

2.1.    Formation. The Partnership was formed as a limited partnership pursuant
to the Act for the purposes and upon the terms and conditions set forth in this
Agreement.

2.2.    Name, Office and Registered Agent. The name of the Partnership is
Strategic Storage Operating Partnership II, L.P. The specified office and place
of business of the Partnership shall be 10 Terrace Road, Ladera Ranch,
California 92694. The General Partner may at any time change the location of
such office, provided the General Partner gives notice to the Partners of any
such change. The name and address of the Partnership’s registered agent is The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware 19801. The sole duty of the registered agent as such is to
forward to the Partnership any notice that is served on him as registered agent.

2.3.    Partners

(a)    The General Partner of the Partnership is Strategic Storage Trust II,
Inc., a Maryland corporation. Its principal place of business is the same as
that of the Partnership.

(b)    The Limited Partners are those Persons identified as Limited Partners on
Exhibit A hereto, as amended from time to time.

2.4.    Term and Dissolution

(a)    The Partnership shall have perpetual duration, except that the
Partnership shall be dissolved upon the first to occur of any of the following
events:

(i)    The occurrence of an Event of Bankruptcy as to a General Partner or the
dissolution, death, removal or withdrawal of a General Partner unless the
business of the Partnership is continued pursuant to Section 7.3(b) hereof;
provided that if a General Partner is on the date of such occurrence a
partnership, the dissolution of such General Partner as a result of the
dissolution, death, withdrawal, removal or Event of Bankruptcy of a partner in
such partnership shall not be an event of dissolution of the Partnership if the
business of such General Partner is continued by the remaining partner or
partners, either alone or with additional partners, and such General Partner and
such partners comply with any other applicable requirements of this Agreement;

(ii)    The passage of ninety (90) days after the sale or other disposition of
all or substantially all of the assets of the Partnership (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such note or notes are paid
in full);

(iii)    The exchange of all Limited Partnership Interests (other than any of
such interests held by the General Partner or Affiliates of the General Partner)
for REIT Shares or the securities of any other entity; or

(iv)    The election by the General Partner that the Partnership should be
dissolved.

 

10



--------------------------------------------------------------------------------

(b)    Upon dissolution of the Partnership (unless the business of the
Partnership is continued pursuant to Section 7.3(b) hereof), the General Partner
(or its trustee, receiver, successor or legal representative) shall amend or
cancel the Certificate and liquidate the Partnership’s assets and apply and
distribute the proceeds thereof in accordance with Section 5.6 hereof.
Notwithstanding the foregoing, the liquidating General Partner may either
(i) defer liquidation of, or withhold from distribution for a reasonable time,
any assets of the Partnership (including those necessary to satisfy the
Partnership’s debts and obligations), or (ii) distribute the assets to the
Partners in kind.

2.5.    Filing of Certificate and Perfection of Limited Partnership. The General
Partner shall execute, acknowledge, record and file at the expense of the
Partnership, the Certificate any and all amendments thereto and all requisite
fictitious name statements and notices in such places and jurisdictions as may
be necessary to cause the Partnership to be treated as a limited partnership
under, and otherwise to comply with, the laws of each state or other
jurisdiction in which the Partnership conducts business.

2.6.    Certificates Describing Partnership Units. At the request of a Limited
Partner, the General Partner, at its option, may issue a certificate summarizing
the terms of such Limited Partner’s interest in the Partnership, including the
number of Partnership Units owned and the Percentage Interest represented by
such Partnership Units as of the date of such certificate. Any such certificate
(i) shall be in form and substance as approved by the General Partner,
(ii) shall not be negotiable and (iii) shall bear a legend to the following
effect:

This certificate is not negotiable. The Partnership Units represented by this
certificate are governed by and transferable only in accordance with the
provisions of the Third Amended and Restated Limited Partnership Agreement of
Strategic Storage Operating Partnership II, L.P., as amended from time to time.

ARTICLE 3

BUSINESS OF THE PARTNERSHIP

The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act; provided, however, that such business
shall be limited to and conducted in such a manner as to permit the General
Partner at all times to qualify as a REIT, unless the General Partner otherwise
ceases to qualify as a REIT, (ii) to enter into any partnership, joint venture
or other similar arrangement to engage in any of the foregoing or the ownership
of interests in any entity engaged in any of the foregoing and (iii) to do
anything necessary or incidental to the foregoing. In connection with the
foregoing, and without limiting the General Partner’s right in its sole and
absolute discretion to cease qualifying as a REIT, the Partners acknowledge that
the General Partner’s current status as a REIT and the avoidance of income and
excise taxes on the General Partner inures to the benefit of all the Partners
and not solely to the General Partner. Notwithstanding the foregoing, the
Limited Partners agree that the General Partner may terminate its status as a
REIT under the Code at any time to the full extent permitted under the Articles
of Incorporation. The General Partner shall also be empowered to do any and all
acts and things necessary or prudent to ensure that the Partnership will not be
classified as a “publicly traded partnership” for purposes of Section 7704 of
the Code.

ARTICLE 4

CAPITAL CONTRIBUTIONS AND ACCOUNTS

4.1.    Capital Contributions. The General Partner and Limited Partners have
made Capital Contributions to the Partnership in exchange for the Partnership
Interests set forth opposite their names on Exhibit A, as amended from time to
time.

 

11



--------------------------------------------------------------------------------

4.2.    Additional Capital Contributions and Issuances of Additional Partnership
Interests. Except as provided in this Section 4.2 or in Section 4.3, the
Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership. The General Partner may contribute
additional capital to the Partnership, from time to time, and receive additional
Partnership Interests in respect thereof, in the manner contemplated in this
Section 4.2.

(a)    Issuances of Additional Partnership Interests.

(i)    General. The General Partner is hereby authorized to cause the
Partnership to issue such additional Partnership Interests in the form of
Partnership Units for any Partnership purpose at any time or from time to time,
to the Partners (including the General Partner) or to other Persons for such
consideration and on such terms and conditions as shall be established by the
General Partner in its sole and absolute discretion, all without the approval of
any Limited Partner. Any additional Partnership Interests issued thereby may be
issued in one or more classes, or one or more series of any of such classes,
with such designations, preferences and relative, participating, optional or
other special rights, powers and duties, including rights, powers and duties
senior to any Common Units, all as shall be determined by the General Partner in
its sole and absolute discretion and without the approval of any Limited
Partner, subject to Delaware law, including, without limitation: (i) the
allocations of items of Partnership income, gain, loss, deduction and credit to
each such class or series of Partnership Interests; (ii) the right of each such
class or series of Partnership Interests to share in Partnership distributions;
and (iii) the rights of each such class or series of Partnership Interests upon
dissolution and liquidation of the Partnership; provided, however, that no
additional Partnership Interests shall be issued to the General Partner unless:

(1)    (A) the additional Partnership Interests are issued in connection with an
issuance of REIT Shares or other interests in the General Partner, which shares
or interests have designations, preferences and other rights, all such that the
economic interests are substantially similar to the designations, preferences
and other rights, all such that the economic interests are substantially similar
to the designations, preferences and other rights of the additional Partnership
Interests issued to the General Partner by the partnership in accordance with
this Section 4.2 (without limiting the foregoing, for example, the Partnership
shall issue Partnership Interests consisting of Class A Units to the General
Partner in connection with the issuance of Class A REIT Shares and shall issue
Partnership Interests consisting of Class T Units to the General Partner in
connection with the issuance of Class T REIT Shares) and (B) the General Partner
shall make a Capital Contribution to the Partnership in an amount equal to the
proceeds raised in connection with the issuance of such shares of stock of or
other interests in the General Partner.

(2)    the additional Partnership Interests are issued in exchange for property
owned by the General Partner with a fair market value, as determined by the
General Partner, in good faith, equal to the value of the Partnership Interests;
or

(3)    additional Partnership Interests are issued to all Partners holding
Partnership Units in proportion to their respective Percentage Interests.

In addition, the General Partner may acquire Partnership Interests from other
Partners pursuant to this Agreement. In the event that the Partnership issues
Partnership Interests pursuant to this Section 4.2(a), the General Partner shall
make such revisions to this Agreement (without any requirement of receiving
approval of the Limited Partners) as it deems necessary to reflect the issuance
of such additional Partnership Interests and any special rights, powers, and
duties associated therewith.

 

12



--------------------------------------------------------------------------------

Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the best interests of the General Partner and the Partnership.

(ii)    Upon Issuance of Additional Securities. The General Partner shall not
issue any Additional Securities other than to all holders of REIT Shares, unless
(A) the General Partner shall cause the Partnership to issue to the General
Partner, as the General Partner may designate, Partnership Interests or rights,
options, warrants or convertible or exchangeable securities of the Partnership
having designations, preferences and other rights, all such that the economic
interests are substantially similar to those of the Additional Securities, and
(B) the General Partner contributes the net proceeds from the issuance of such
Additional Securities and from any exercise of rights contained in such
Additional Securities, directly through the General Partner, to the Partnership
(without limiting the foregoing, for example, the Partnership shall issue
Limited Partnership Interests consisting of Class A Units to the General Partner
in connection with the issuance of Class A REIT Shares and shall issue Limited
Partnership Interests consisting of Class T Units to the General Partner in
connection with the issuance of Class T REIT Shares); provided, however, that
the General Partner is allowed to issue Additional Securities in connection with
an acquisition of a property to be held directly by the General Partner, but if
and only if, such direct acquisition and issuance of Additional Securities have
been approved and determined to be in the best interests of the General Partner
and the Partnership by a majority of the Independent Directors (as defined in
the General Partner’s Articles of Incorporation). Without limiting the
foregoing, the General Partner is expressly authorized to issue Additional
Securities for less than fair market value, and to cause the Partnership to
issue to the General Partner corresponding Partnership Interests, so long as
(x) the General Partner concludes in good faith that such issuance is in the
best interests of the General Partner and the Partnership, including without
limitation, the issuance of REIT Shares and corresponding Partnership Units
pursuant to an employee share purchase plan providing for employee purchases of
REIT Shares at a discount from fair market value or employee stock options that
have an exercise price that is less than the fair market value of the REIT
Shares, either at the time of issuance or at the time of exercise, and (y) the
General Partner contributes all proceeds from such issuance to the Partnership.
For example, in the event the General Partner issues REIT Shares of any class
for a cash purchase price and contributes all of the proceeds of such issuance
to the Partnership, the General Partner shall be issued a number of additional
Partnership Units having the same class designation as the issued REIT Shares
equal to the product of (A) the number of such REIT Shares of that class issued
by the General Partner, the proceeds of which were so contributed, multiplied by
(B) a fraction, the numerator of which is 100%, and the denominator of which is
the Conversion Factor for that class of Partnership Units in effect on the date
of such contribution.

(b)    Certain Deemed Contributions of Proceeds of Issuance of REIT Shares. In
connection with any and all issuances of REIT Shares, the General Partner shall
make Capital Contributions to the Partnership of the proceeds therefrom,
provided that if the proceeds actually received and contributed by the General
Partner are less than the gross proceeds of such issuance as a result of any
underwriter’s discount or other expenses paid or incurred in connection with
such issuance, then the General Partner shall be deemed to have made Capital
Contributions to the Partnership in the aggregate amount of the gross proceeds
of such issuance and the Partnership shall be deemed simultaneously to have paid
such offering expenses in accordance with Section 6.5 hereof and in connection
with the required issuance of additional Partnership Units to the General
Partner for such Capital Contributions pursuant to Section 4.2(a) hereof, and
any such expenses shall be allocable solely to the class of Partnership Units
issued to the General Partner at such time.

4.3.    Additional Funding. If the General Partner determines that it is in the
best interests of the Partnership to provide for additional Partnership funds
(“Additional Funds”) for any Partnership purpose,

 

13



--------------------------------------------------------------------------------

the General Partner may (i) cause the Partnership to obtain such funds from
outside borrowings, or (ii) elect to have the General Partner or any of its
Affiliates provide such Additional Funds to the Partnership through loans or
otherwise.

4.4.    Capital Accounts. A separate capital account (a “Capital Account”) shall
be established and maintained for each Partner in accordance with Regulations
Section 1.704-1(b)(2)(iv). If (i) a new or existing Partner acquires an
additional Partnership Interest in exchange for more than a de minimis Capital
Contribution, (ii) the Partnership distributes to a Partner more than a de
minimis amount of Partnership property as consideration for a Partnership
Interest, (iii) the Partnership is liquidated within the meaning of Regulation
Section 1.704-1(b)(2)(ii)(g) or (iv) a Partnership Interest (other than a de
minimis interest) is granted as consideration for the provision of services to
or for the benefit of the Partnership by an existing Partner acting in a partner
capacity, or by a new Partner acting in a partner capacity in anticipation of
being a Partner, the General Partner shall revalue the property of the
Partnership to its fair market value (as determined by the General Partner, in
its sole and absolute discretion, and taking into account Section 7701(g) of the
Code) in accordance with Regulations Section 1.704-1(b)(2)(iv)(f). When the
Partnership’s property is revalued by the General Partner, the Capital Accounts
of the Partners shall be adjusted in accordance with Regulations Sections
1.704-1(b)(2)(iv)(f) and (g), which generally require such Capital Accounts to
be adjusted to reflect the manner in which the unrealized gain or loss inherent
in such property (that has not been reflected in the Capital Accounts
previously) would be allocated among the Partners pursuant to Section 5.1 if
there were a taxable disposition of such property for its fair market value (as
determined by the General Partner, in its sole and absolute discretion, and
taking into account Section 7701(g) of the Code) on the date of the revaluation.

4.5.    Percentage Interests. If the number of outstanding Partnership Units
increases or decreases during a taxable year, each Partner’s Percentage Interest
shall be adjusted by the General Partner effective as of the effective date of
each such increase or decrease to a percentage equal to the number of
Partnership Units held by such Partner divided by the aggregate number of
Partnership Units outstanding after giving effect to such increase or decrease.
If the Partners’ Percentage Interests are adjusted pursuant to this Section 4.5,
the Profits and Losses for the taxable year in which the adjustment occurs shall
be allocated between the part of the year ending on the day when the
Partnership’s property is revalued by the General Partner and the part of the
year beginning on the following day either (i) as if the taxable year had ended
on the date of the adjustment or (ii) based on the number of days in each part.
The General Partner, in its sole and absolute discretion, shall determine which
method shall be used to allocate Profits and Losses for the taxable year in
which the adjustment occurs. The allocation of Profits and Losses for the
earlier part of the year shall be based on the Percentage Interests before
adjustment, and the allocation of Profits and Losses for the later part of the
year shall be based on the adjusted Percentage Interests.

4.6.    No Interest on Contributions. No Partner shall be entitled to interest
on its Capital Contribution.

4.7.    Return of Capital Contributions. No Partner shall be entitled to
withdraw any part of its Capital Contribution or its Capital Account or to
receive any distribution from the Partnership, except as specifically provided
in this Agreement. Except as otherwise provided herein, there shall be no
obligation to return to any Partner or withdrawn Partner any part of such
Partner’s Capital Contribution for so long as the Partnership continues in
existence.

4.8.    No Third Party Beneficiary. No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement shall be solely for the benefit
of, and may be enforced solely by, the parties hereto and their respective
successors and assigns. None of the rights or

 

14



--------------------------------------------------------------------------------

obligations of the Partners herein set forth to make Capital Contributions or
loans to the Partnership shall be deemed an asset of the Partnership for any
purpose by any creditor or other third party, nor may such rights or obligations
be sold, transferred or assigned by the Partnership or pledged or encumbered by
the Partnership to secure any debt or other obligation of the Partnership or of
any of the Partners. In addition, it is the intent of the parties hereto that no
distribution to any Limited Partner shall be deemed a return of money or other
property in violation of the Act. However, if any court of competent
jurisdiction holds that, notwithstanding the provisions of this Agreement, any
Limited Partner is obligated to return such money or property, such obligation
shall be the obligation of such Limited Partner and not of the General Partner.
Without limiting the generality of the foregoing, a deficit Capital Account of a
Partner shall not be deemed to be a liability of such Partner nor an asset or
property of the Partnership and upon a liquidation within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g), if any Partner has a deficit Capital
Account (after giving effect to all contributions, distributions, allocations
and other Capital Account adjustments for all taxable years, including the year
during which such liquidation occurs), such Partner shall have no obligation to
make any Capital Contribution to reduce or eliminate the negative balance of
such Partner’s Capital Account.

ARTICLE 5

PROFITS AND LOSSES; DISTRIBUTIONS

5.1.    Allocation of Profit and Loss.

(a)    General. After giving effect to the special allocations set forth in
Sections 5.1(b) and 5.1(c) and the priority allocation with respect to the
Preferred Units in Section 5.1(d) below, the Partnership’s Profits and Losses
shall be allocated among the Partners in each taxable year (or portion thereof)
as provided below.

(i)    Profits. Profits shall be allocated:

(A)    first, to Partners holding Preferred Units (and if there are Preferred
Units with different priorities in preference in distribution, then in the order
of their preference in distribution) to the extent that Losses previously
allocated to such Partners pursuant to Section 5.1(a)(ii)(B) below exceed
Profits previously allocated to such Partners pursuant to this
Section 5.1(a)(i)(A);

(B)    second, to the General Partner to the extent that Losses previously
allocated to the General Partner pursuant to Section 5.1(a)(ii)(C) below exceed
Profits previously allocated to the General Partner pursuant to this
Section 5.1(a)(i)(B);

(C)    third, to those Partners, including the General Partner, holding Common
Units who have been allocated Losses pursuant to Section 5.1(a)(ii)(A) below in
excess of Profits previously allocated to such Partners pursuant to this
Section 5.1(a)(i)(C) (and as among such Partners, in proportion to their
respective excess amounts);

(D)    fourth, to the Partners in accordance with their respective Percentage
Interests in Common Units.

(ii)    Losses. Losses shall be allocated:

(A)    first, to the Partners, including the General Partner, holding Common
Units in accordance with their respective Percentage Interests in Common Units,
until the Adjusted Capital Account (ignoring for this purpose any amounts a

 

15



--------------------------------------------------------------------------------

Partner is obligated to contribute to the capital of the Partnership or is
deemed obligated to contribute pursuant to Regulations
Section 1.704-1(b)(2)(ii)(c)(2)) of each Partner is reduced to zero;

(B)    second, to Partners holding Preferred Units in accordance with each such
Partner’s respective percentage interests in the Preferred Units determined
under the respective terms of the Preferred Units (and if there are preferred
Units with different priorities in preference in distribution, then in the
reverse order of their preference in distribution), until the Adjusted Capital
Account (modified in the same manner as in clause (A)) of each such holder is
reduced to zero; and

(C)    third, to the General Partner.

(b)    Minimum Gain Chargeback. Notwithstanding any provision to the contrary,
(i) any expense of the Partnership that is a “nonrecourse deduction” within the
meaning of Regulations Section 1.704-2(b)(1) shall be allocated in accordance
with the Partners’ respective Percentage Interests, (ii) any expense of the
Partnership that is a “partner nonrecourse deduction” within the meaning of
Regulations Section 1.704-2(i)(2) shall be allocated to the Partner that bears
the “economic risk of loss” with respect to the “partner nonrecourse debt”
within the meaning of Regulations Section 1.704-2(b)(4) to which such partner
nonrecourse deduction is attributable in accordance with Regulations
Section 1.704-2(i)(1), (iii) if there is a net decrease in Partnership Minimum
Gain within the meaning of Regulations Section 1.704-2(f)(1) for any Partnership
taxable year, then, subject to the exceptions set forth in Regulations
Section 1.704-2(f)(2),(3), (4) and (5), items of gain and income shall be
allocated among the Partners in accordance with Regulations Section 1.704-2(f)
and the ordering rules contained in Regulations Section 1.704-2(j), and (iv) if
there is a net decrease in Partner Nonrecourse Debt Minimum Gain within the
meaning of Regulations Section 1.704-2(i)(4) for any Partnership taxable year,
then, subject to the exceptions set forth in Regulations Section 1.704-(2)(g),
items of gain and income shall be allocated among the Partners in accordance
with Regulations Section 1.704-2(i)(4) and the ordering rules contained in
Regulations Section 1.704-2(j). A Partner’s “interest in partnership profits”
for purposes of determining its share of the nonrecourse liabilities of the
Partnership within the meaning of Regulations Section 1.752-3(a)(3) shall be
such Partner’s Percentage Interest.

(c)    Qualified Income Offset. If a Partner unexpectedly receives in any
taxable year an adjustment, allocation, or distribution described in
subparagraphs (4), (5), or (6) of Regulations Section 1.704-1(b)(2)(ii)(d) that
causes or increases a deficit balance in such Partner’s Capital Account that
exceeds the sum of such Partner’s shares of Partnership Minimum Gain and Partner
Nonrecourse Debt Minimum Gain, as determined in accordance with Regulations
Sections 1.704-2(g) and 1.704-2(i), such Partner shall be allocated specially
for such taxable year (and, if necessary, later taxable years) items of income
and gain in an amount and manner sufficient to eliminate such deficit Capital
Account balance as quickly as possible as provided in Regulations
Section 1.704-1(b)(2)(ii)(d); provided, that an allocation pursuant to this
Section 5.1(c) shall be made only if and to the extent that such Partner would
have a deficit Capital Account balance after all other allocations provided for
in Article 5 have been tentatively made as if this Section 5.1(c) were not in
this Agreement. This Section 5.1(c) is intended to constitute a “qualified
income offset” under Section 1.704-1(b)(2)(ii)(d) of the Regulations and shall
be interpreted consistently therewith.

(d)    Priority Allocation With Respect to Preferred Units. Profits, and if
necessary, items of Partnership gross income or gain for the current taxable
year, shall be specially allocated to Partners that own Preferred Units in an
amount equal to the excess, if any, of the cumulative distributions received by
such Partner for or with respect to the current taxable year and all prior
taxable years with respect to such Preferred Units (with a distribution made on
the first business day after the end of a year being

 

16



--------------------------------------------------------------------------------

treated as made with respect to such year) (other than distributions that are
treated as being in satisfaction of the Liquidation Preference for any Preferred
Units held by such Partner or amounts paid in redemption of any Preferred Units,
except to the extent that the Liquidation Preference or amount paid in
redemption includes accrued and unpaid distributions) over the cumulative
allocations of Partnership Profits, gross income and gain to such Partner under
this Section 5.1(d) for all prior taxable years.

(e)    Allocations Between Transferor and Transferee. If a Partner transfers any
part or all of its Partnership Interest, the distributive shares of the various
items of Profit and Loss allocable among the Partners during such fiscal year of
the Partnership shall be allocated between the transferor and the transferee
Partner either (i) as if the Partnership’s fiscal year had ended on the date of
the transfer, or (ii) based on the number of days of such fiscal year that each
was a Partner without regard to the results of Partnership activities in the
respective portions of such fiscal year in which the transferor and the
transferee were Partners. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate the
distributive shares of the various items of Profit and Loss between the
transferor and the transferee Partner.

(f)    Definition of Profit and Loss. “Profit” and “Loss” and any items of
income, gain, expense, or loss referred to in this Agreement shall be determined
in accordance with federal income tax accounting principles, as modified by
Regulations Section 1.704-1(b)(2)(iv), except that Profit and Loss shall not
include items of income, gain and expense that are specially allocated pursuant
to Sections 5.1(b), 5.1(c) or 5.1(d). All allocations of income, Profit, gain,
Loss and expense (and all items contained therein) for federal income tax
purposes shall be identical to all allocations of such items set forth in this
Section 5.1, except as otherwise required by Section 704(c) of the Code and
Regulations Section 1.704-1(b)(4). The General Partner shall have the authority
to elect the method to be used by the Partnership for allocating items of
income, gain, and expense as required by Section 704(c) of the Code including a
method that may result in a Partner receiving a disproportionately larger share
of the Partnership tax depreciation deductions, and such election shall be
binding on all Partners.

(g)    Curative Allocations. The allocations set forth in Section 5.1(b) and
(c) of this Agreement (the “Regulatory Allocations”) are intended to comply with
certain requirements of the Regulations. The General Partner is authorized to
offset all Regulatory Allocations either with other Regulatory Allocations or
with special allocations of other items of Partnership income, gain, loss or
deduction pursuant to this Section 5.1(g). Therefore, notwithstanding any other
provision of this Section 5.1 (other than the Regulatory Allocations), the
General Partner shall make such offsetting special allocations of Partnership
income, gain, loss or deduction in whatever manner it deems appropriate so that,
after such offsetting allocations are made, each Partner’s Capital Account is,
to the extent possible, equal to the Capital Account balance such Partner would
have had if the Regulatory Allocations were not part of this Agreement and all
Partnership items were allocated pursuant to Section 5.1(a), 5.1(d) and 5.1(e).

(h)    Special Allocations of Class-Specific Items. To the extent that any items
of income, gain, loss or deduction of the General Partner are allocable to a
specific class or classes of REIT Shares as provided in the General Partner’s
prospectus, including, without limitation, Stockholder Servicing Fees, such
items, or an amount equal thereto, shall be specially allocated to the class or
classes of Partnership Units corresponding to such class or classes of REIT
Shares.

(i)    Allocation of Excess Nonrecourse Liabilities. All excess nonrecourse
liabilities of the Partnership shall be allocated in accordance with such
Partner’s “interests in Partnership profits” as defined in Regulations
Section 1.752-3(a)(3).

 

17



--------------------------------------------------------------------------------

(j)    Allocations to Ensure Intended Results. Recognizing the complexity of the
allocations pursuant to this Article V, the General Partner is authorized to
modify these allocations (including by making allocations of gross items of
income, gain, loss or deduction rather than allocations of net items) to ensure
that they achieve the intended results, to the extent permitted by
Section 704(b) of the Code and the Regulations thereunder.

5.2.    Distributions.

(a)    Cash Available for Distribution. The Partnership shall distribute cash
(other than Net Sale Proceeds) on a quarterly (or, at the election of the
General Partner, more frequent) basis, in an amount determined by the General
Partner in its sole and absolute discretion, to the Partners who are Partners on
the Partnership Record Date with respect to such quarter (or other distribution
period) in the following order of priority:

(i)    First, to the holders of the Preferred Units in such amounts as is
required for the Partnership to pay all distributions and any other amounts with
respect to such Preferred Units accumulated, due or payable in accordance with
the instruments designating such Preferred Units through the last day of such
quarter or other distribution period (such distributions shall be made to such
Partners in such order of priority and with such preferences as have been
established with respect to such Preferred Units as of the last day of such
quarter or other distribution period); and

(ii)    Then, to the holders of the Common Units, including the General Partner,
in proportion to their respective Percentage Interests in the Common Units on
the Partnership Record Date, provided that the aggregate distributions made
hereunder to the holders of Class T Units shall be reduced (but not below zero)
by the aggregate Stockholder Servicing Fee payable by the General Partner with
respect to the Class T REIT Shares with respect to such Record Date.

Provided, however, that if a new or existing Partner acquires an additional
Partnership Interest in exchange for a Capital Contribution on any date other
than the next day after a Partnership Record Date, the cash distribution
attributable to such additional Partnership Interest relating to the Partnership
Record Date next following the issuance of such additional Partnership Interest
(or relating to the Partnership Record Date if such Partnership Interest was
acquired on a Partnership Record Date) shall be reduced in the proportion to
(i) the number of days that such additional Partnership Interest is held by such
Partner bears to (ii) the number of days between such Partnership Record Date
(including such Partnership Record Date) and the immediately preceding
Partnership Record Date.

(b)    Net Sale Proceeds. Subject to the distribution, liquidation preference,
redemption, repurchase and other rights, if any, of the holders of any Preferred
Units, Net Sale Proceeds shall be distributed 100% to the Partners who are
Partners on the Partnership Record Date in accordance with their respective
Percentage Interests on the Partnership Record Date.

(c)    Withholding; Partnership Loans. Notwithstanding any other provision of
this Agreement, the General Partner is authorized to take any action that it
determines to be necessary or appropriate to cause the Partnership to comply
with any withholding requirements established under the Code or any other
federal, state or local law including, without limitation, pursuant to Sections
1441, 1442, 1445 and 1446 of the Code. To the extent that the Partnership is
required to withhold and pay over to any taxing authority any amount resulting
from the allocation or distribution of income to any Partner or assignee
(including by reason of Section 1446 of the Code), either (i) if the actual
amount to be distributed to the Partner equals or exceeds the amount required to
be withheld by the Partnership, the amount withheld shall be treated as a
distribution of cash in the amount of such withholding to such Partner, or
(ii) if the actual amount to be distributed to the Partner is less than the
amount required to be withheld by the Partnership, the excess of the amount
required to be withheld over the actual amount to

 

18



--------------------------------------------------------------------------------

be distributed shall be treated as a loan (a “Partnership Loan”) from the
Partnership to the Partner on the day the Partnership pays over such amount to a
taxing authority. A Partnership Loan shall be repaid through withholding by the
Partnership with respect to subsequent distributions to the applicable Partner
or assignee. In the event that a Limited Partner (a “Defaulting Limited
Partner”) fails to pay any amount owed to the Partnership with respect to the
Partnership Loan within fifteen (15) days after demand for payment thereof is
made by the Partnership on the Limited Partner, the General Partner, in its sole
and absolute discretion, may elect to make the payment to the Partnership on
behalf of such Defaulting Limited Partner. In such event, on the date of
payment, the General Partner shall be deemed to have extended a loan (a “General
Partner Loan”) to the Defaulting Limited Partner in the amount of the payment
made by the General Partner and shall succeed to all rights and remedies of the
Partnership against the Defaulting Limited Partner as to that amount. Without
limitation, the General Partner shall have the right to receive any
distributions that otherwise would be made by the Partnership to the Defaulting
Limited Partner until such time as the General Partner Loan has been paid in
full, and any such distributions so received by the General Partner shall be
treated as having been received by the Defaulting Limited Partner and
immediately paid to the General Partner.

Any amounts treated as a Partnership Loan or a General Partner Loan pursuant to
this Section 5.2(b) shall bear interest at the lesser of (i) the base rate on
corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, or (ii) the maximum
lawful rate of interest on such obligation, such interest to accrue from the
date the Partnership or the General Partner, as applicable, is deemed to extend
the loan until such loan is repaid in full.

(d)    Limitation on Distributions. In no event may a Partner receive a
distribution of cash with respect to a Partnership Unit if such Partner is
entitled to receive a cash distribution as the holder of record of a REIT Share
for which all or part of such Partnership Unit has been or will be exchanged.

5.3.    REIT Distribution Requirements. The General Partner shall use its
commercially reasonable efforts to cause the Partnership to distribute amounts
sufficient to enable the General Partner to pay stockholder dividends that will
allow the General Partner to (i) meet its distribution requirement for
qualification as a REIT as set forth in Section 857 of the Code and (ii) avoid
any federal income or excise tax liability imposed by the Code.

5.4.    No Right to Distributions In Kind. No Partner shall be entitled to
demand property other than cash in connection with any distributions by the
Partnership.

5.5.    Limitations of Return of Capital Contributions. Notwithstanding any of
the provisions of this Article 5, no Partner shall have the right to receive and
the General Partner shall not have the right to make, a distribution that
includes a return of all or part of a Partner’s Capital Contributions, unless
after giving effect to the return of a Capital Contribution, the sum of all
Partnership liabilities, other than the liabilities to a Partner for the return
of his Capital Contribution, does not exceed the fair market value of the
Partnership’s assets.

5.6.    Distributions Upon Liquidation. Upon liquidation of the Partnership,
after payment of, or adequate provision for, debts and obligations of the
Partnership, including any Partner loans, any remaining assets of the
Partnership shall be distributed to all Partners with positive Capital Accounts
in accordance with their respective positive Capital Account balances, subject
to the rights of the holders of Preferred Units to receive the Liquidation
Preference, with appropriate adjustments to the Capital Accounts of such holders
of the Preferred Units entitled to receive the Liquidation Preference to reflect
payment of the Liquidation Preference. For purposes of the preceding sentence,
the Capital Account of each Partner shall be determined after all adjustments
have been made in accordance with Sections 4.4, 5.1 and 5.2 resulting from
Partnership operations and from all sales and dispositions of all or any part of
the Partnership’s assets. To the extent deemed advisable by the General Partner,
appropriate arrangements (including the use of a liquidating trust) may be made
to assure that adequate funds are available to pay any contingent debts or
obligations.

 

19



--------------------------------------------------------------------------------

5.7.    Substantial Economic Effect. It is the intent of the Partners that the
allocations of Profit and Loss under this Agreement have substantial economic
effect (or be consistent with the Partners’ interests in the Partnership in the
case of the allocation of losses attributable to nonrecourse debt) within the
meaning of Section 704(b) of the Code as interpreted by the Regulations
promulgated pursuant thereto. Article 5 and other relevant provisions of this
Agreement shall be interpreted in a manner consistent with such intent.

ARTICLE 6

RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER

6.1.    Management of the Partnership.

(a)    Except as otherwise expressly provided in this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business of the Partnership for the purposes herein stated and shall make
all decisions affecting the business and assets of the Partnership. Subject to
the restrictions specifically contained in this Agreement, the powers of the
General Partner shall include, without limitation, the authority to take the
following actions on behalf of the Partnership:

(i)    to acquire, purchase, own, operate, lease and dispose of (other than in a
“prohibited transaction” within the meaning of Section 857(b)(6)(B)(iii) of the
Code) any real property and any other property or assets including, but not
limited to notes and mortgages, that the General Partner determines are
necessary or appropriate or in the best interests of the business of the
Partnership;

(ii)    to construct buildings and make other improvements on the properties
owned or leased by the Partnership;

(iii)    to authorize, issue, sell, redeem or otherwise purchase any Partnership
Interests or any securities (including secured and unsecured debt obligations of
the Partnership, debt obligations of the Partnership convertible into any class
or series of Partnership Interests, or options, rights, warrants or appreciation
rights relating to any Partnership Interests) of the Partnership;

(iv)    to borrow or lend money for the Partnership, issue or receive evidences
of indebtedness in connection therewith, refinance, increase the amount of,
modify, amend or change the terms of, or extend the time for the payment of, any
such indebtedness, and secure such indebtedness by mortgage, deed of trust,
pledge or other lien on the Partnership’s assets;

(v)    to pay, either directly or by reimbursement, for all Administrative
Expenses to third parties or to the General Partner or its Affiliates as set
forth in this Agreement;

(vi)    to guarantee or become a co-maker of indebtedness of the General Partner
or any Subsidiary thereof, refinance, increase the amount of, modify, amend or
change the terms of, or extend the time for the payment of, any such guarantee
or indebtedness, and secure such guarantee or indebtedness by mortgage, deed of
trust, pledge or other lien on the Partnership’s assets;

(vii)    to use assets of the Partnership (including, without limitation, cash
on hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all Administrative
Expenses of the General Partner, the Partnership or any Subsidiary of either, to
third parties or to the General Partner as set forth in this Agreement;

 

20



--------------------------------------------------------------------------------

(viii)    to lease all or any portion of any of the Partnership’s assets,
whether or not the terms of such leases extend beyond the termination date of
the Partnership and whether or not any portion of the Partnership’s assets so
leased are to be occupied by the lessee, or, in turn, subleased in whole or in
part to others, for such consideration and on such terms as the General Partner
may determine;

(ix)    to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership’s assets;

(x)    to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;

(xi)    to make or revoke any election permitted or required of the Partnership
by any taxing authority;

(xii)    to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;

(xiii)    to determine whether or not to apply any insurance proceeds for any
property to the restoration of such property or to distribute the same;

(xiv)    to establish one or more divisions of the Partnership, to hire and
dismiss employees of the Partnership or any division of the Partnership, and to
retain legal counsel, accountants, consultants, real estate brokers, and such
other persons, as the General Partner may deem necessary or appropriate in
connection with the Partnership business and to pay therefor such reasonable
remuneration as the General Partner may deem reasonable and proper;

(xv)    to retain other services of any kind or nature in connection with the
Partnership business, and to pay therefor such remuneration as the General
Partner may deem reasonable and proper;

(xvi)    to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner;

(xvii)    to maintain accurate accounting records and to file promptly all
federal, state and local income tax returns on behalf of the Partnership;

(xviii)    to distribute Partnership cash or other Partnership assets in
accordance with this Agreement;

(xix)    to form or acquire an interest in, and contribute property to, any
further limited or general partnerships, limited liability companies, joint
ventures or other relationships that it deems desirable (including, without
limitation, the acquisition of interests in, and the contributions of property
to, its Subsidiaries and any other Person in which it has an equity interest
from time to time);

(xx)    to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities, or any other valid Partnership purpose;

 

21



--------------------------------------------------------------------------------

(xxi)    to merge, consolidate or combine the Partnership with or into another
Person;

(xxii)    to do any and all acts and things necessary or prudent to ensure that
the Partnership will not be classified as a “publicly traded partnership” for
purposes of Section 7704 of the Code; and

(xxiii)    to take such other action, execute, acknowledge, swear to or deliver
such other documents and instruments, and perform any and all other acts that
the General Partner deems necessary or appropriate for the formation,
continuation and conduct of the business and affairs of the Partnership
(including, without limitation, all actions consistent with allowing the General
Partner at all times to qualify as a REIT unless the General Partner voluntarily
terminates its REIT status) and to possess and enjoy all of the rights and
powers of a general partner as provided by the Act.

(b)    Except as otherwise provided herein, to the extent the duties of the
General Partner require expenditures of funds to be paid to third parties, the
General Partner shall not have any obligations hereunder except to the extent
that partnership funds are reasonably available to it for the performance of
such duties, and nothing herein contained shall be deemed to authorize or
require the General Partner, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Partnership.

6.2.    Delegation of Authority. The General Partner may delegate any or all of
its powers, rights and obligations hereunder, and may appoint, employ, contract
or otherwise deal with any Person for the transaction of the business of the
Partnership, which Person may, under supervision of the General Partner, perform
any acts or services for the Partnership as the General Partner may approve.

6.3.    Indemnification and Exculpation of Indemnitees.

(a)    The Partnership shall indemnify an Indemnitee from and against any and
all losses, claims, damages, liabilities, joint or several, expenses (including
reasonable legal fees and expenses), judgments, fines, settlements, and other
amounts arising from any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, that relate to the operations
of the Partnership as set forth in this Agreement in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise.

Notwithstanding the foregoing, the Partnership shall not provide for
indemnification for an Indemnitee for any liability or loss suffered by any of
them in contravention of Delaware law and unless all of the following conditions
are met:

(i)    The Indemnitee determined, in good faith, that the course of conduct that
caused the loss or liability was in the best interests of the Partnership.

(ii)    The Indemnitee was acting on behalf of or performing services for the
Partnership.

(iii)    Such liability or loss was not the result of:

(A)    In the case of an Indemnitee who is not an Independent Director,
negligence or misconduct by the Indemnitee; or

(B)    In the case of an Independent Director, the gross negligence or willful
misconduct by the Independent Director.

 

22



--------------------------------------------------------------------------------

Any indemnification pursuant to this Section 6.3 shall be made only out of the
assets of the Partnership.

(b)    Notwithstanding the foregoing, the Partnership shall not indemnify an
Indemnitee or any Person acting as a broker-dealer for any loss, liability or
expense arising from or out of an alleged violation of federal or state
securities laws by such party unless one or more of the following conditions are
met: (i) there has been a successful adjudication on the merits of each count
involving alleged material securities law violations as to the particular
Indemnitee; (ii) such claims have been dismissed with prejudice on the merits by
a court of competent jurisdiction as to the particular Indemnitee; or (iii) a
court of competent jurisdiction approves a settlement of the claims against a
particular Indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities were offered or sold as to indemnification for
violations of securities laws.

(c)    The Partnership shall pay or reimburse reasonable legal expenses and
other costs incurred by the Indemnitee in advance of the final disposition of a
proceeding only if (in addition to the procedures required by the Act) all of
the following are satisfied: (a) the proceeding relates to acts or omissions
with respect to the performance of duties or services on behalf of the
Partnership, (b) the legal proceeding was initiated by a third party who is not
a Limited Partner or, if by a Limited Partner acting in his or her capacity as
such, a court of competent jurisdiction approves such advancement, and (c) the
Indemnitee undertakes to repay the amount paid or reimbursed by the Partnership,
together with the applicable legal rate of interest thereon, if it is ultimately
determined that the Indemnitee is not entitled to indemnification.

(d)    The indemnification provided by this Section 6.3 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.

(e)    The Partnership may purchase and maintain insurance, on behalf of the
Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

(f)    For purposes of this Section 6.3, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of this Section 6.3; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.

(g)    In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

(h)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 6.3 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.

 

23



--------------------------------------------------------------------------------

(i)    The provisions of this Section 6.3 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.

(j)    Neither the amendment nor repeal of this Section 6.3, nor the adoption or
amendment of any other provision of the Agreement inconsistent with Section 6.3,
shall apply to or affect in any respect the applicability with respect to any
act or failure to act which occurred prior to such amendment, repeal or
adoption.

6.4.    Liability of the General Partner.

(a)    Notwithstanding anything to the contrary set forth in this Agreement, the
General Partner shall not be liable for monetary damages to the Partnership or
any Partners for losses sustained or liabilities incurred as a result of errors
in judgment or of any act or omission if the General Partner acted in good
faith. The General Partner shall not be in breach of any duty that the General
Partner may owe to the Limited Partners or the Partnership or any other Persons
under this Agreement or of any duty stated or implied by law or equity provided
the General Partner, acting in good faith, abides by the terms of this
Agreement.

(b)    The Limited Partners expressly acknowledge that the General Partner is
acting on behalf of the Partnership, itself and its stockholders collectively,
that the General Partner is under no obligation to consider the separate
interests of the Limited Partners (including, without limitation, the tax
consequences to Limited Partners or the tax consequences of some, but not all,
of the Limited Partners) in deciding whether to cause the Partnership to take
(or decline to take) any actions. In the event of a conflict between the
interests of its stockholders on one hand and the Limited Partners on the other,
the General Partner shall endeavor in good faith to resolve the conflict in a
manner not adverse to either its stockholders or the Limited Partners; provided,
however, that for so long as the General Partner directly owns a controlling
interest in the Partnership, any such conflict that the General Partner, in its
sole and absolute discretion, determines cannot be resolved in a manner not
adverse to either its stockholders or the Limited Partner shall be resolved in
favor of the stockholders. The General Partner shall not be liable for monetary
damages for losses sustained, liabilities incurred, or benefits not derived by
Limited Partners in connection with such decisions, provided that the General
Partner has acted in good faith.

(c)    Subject to its obligations and duties as General Partner set forth in
Section 6.1 hereof, the General Partner may exercise any of the powers granted
to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.

(d)    Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the General Partner to continue
to qualify as a REIT or (ii) to prevent the General Partner from incurring any
taxes under Section 857, Section 4981, or any other provision of the Code, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.

(e)    Any amendment, modification or repeal of this Section 6.4 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s liability to the Partnership and the
Limited Partners under this Section 6.4 as in effect immediately prior to such
amendment, modification or repeal with respect to matters occurring, in whole or
in part, prior to such amendment, modification or repeal, regardless of when
claims relating to such matters may arise or be asserted.

 

24



--------------------------------------------------------------------------------

6.5.    Reimbursement of General Partner.

(a)    Except as provided in this Section 6.5 and elsewhere in this Agreement
(including the provisions of Articles 5 and 6 regarding distributions, payments,
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.

(b)    The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its sole and absolute discretion,
for all Administrative Expenses, provided, however, that any such reimbursement
shall not exceed five percent (5%) of the gross income of the General Partner to
the extent that all or any portion of the reimbursement is treated as a gross
income to the REIT.

6.6.    Outside Activities. Subject to the Articles of Incorporation and any
agreements entered into by the General Partner or its Affiliates with the
Partnership or a Subsidiary, any officer, director, employee, agent, trustee,
Affiliate or stockholder of the General Partner shall be entitled to and may
have business interests and engage in business activities in addition to those
relating to the Partnership, including business interests and activities
substantially similar or identical to those of the Partnership. Neither the
Partnership nor any of the Limited Partners shall have any rights by virtue of
this Agreement in any such business ventures, interest or activities. None of
the Limited Partners nor any other Person shall have any rights by virtue of
this Agreement or the partnership relationship established hereby in any such
business ventures, interests or activities, and the General Partner shall have
no obligation pursuant to this Agreement to offer any interest in any such
business ventures, interests and activities to the Partnership or any Limited
Partner, even if such opportunity is of a character which, if presented to the
Partnership or any Limited Partner, could be taken by such Person.

6.7.    Employment or Retention of Affiliates.

(a)    Any Affiliate of the General Partner may be employed or retained by the
Partnership and may otherwise deal with the Partnership (whether as a buyer,
lessor, lessee, manager, furnisher of goods or services, broker, agent, lender
or otherwise) and may receive from the Partnership any compensation, price, or
other payment therefor which the General Partner determines to be fair and
reasonable.

(b)    The Partnership may lend or contribute to its Subsidiaries or other
Persons in which it has an equity investment, and such Persons may borrow funds
from the Partnership, on terms and conditions established in the sole and
absolute discretion of the General Partner. The foregoing authority shall not
create any right or benefit in favor of any Subsidiary or any other Person.

(c)    The Partnership may transfer assets to joint ventures, other
partnerships, corporations or other business entities in which it is or thereby
becomes a participant upon such terms and subject to such conditions as the
General Partner deems are consistent with this Agreement and applicable law.

(d)    Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates shall sell, transfer or convey any property
to, or purchase any property from, the Partnership, directly or indirectly,
except pursuant to transactions that are on terms that are fair and reasonable
to the Partnership.

 

25



--------------------------------------------------------------------------------

6.8.    General Partner Participation. The General Partner agrees that all
business activities of the General Partner, including activities pertaining to
the acquisition, development or ownership of self-storage properties or other
properties, shall be conducted through the Partnership or one or more Subsidiary
Partnerships; provided, however, that the General Partner is allowed to make a
direct acquisition, but if and only if, such acquisition is made in connection
with the issuance of Additional Securities, which direct acquisition and
issuance have been approved and determined to be in the best interests of the
General Partner and the Partnership by a majority of the Independent Directors.

6.9.    Title to Partnership Assets. Title to Partnership assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner or one or more nominees, as
the General Partner may determine, including Affiliates of the General Partner.
The General Partner hereby declares and warrants that any Partnership assets for
which legal title is held in the name of the General Partner or any nominee or
Affiliate of the General Partner shall be held by the General Partner for the
use and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use its best
efforts to cause beneficial and record title to such assets to be vested in the
Partnership as soon as reasonably practicable. All Partnership assets shall be
recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.

6.10.    Miscellaneous. In the event the General Partner redeems any REIT Shares
(other than REIT Shares redeemed in accordance with the share redemption program
of the General Partner through proceeds received from the General Partner’s
distribution reinvestment plan), then the General Partner shall cause the
Partnership to purchase from the General Partner a number of Partnership Units
as determined based on the application of the Conversion Factor on the same
terms that the General Partner exchanged such REIT Shares (without limiting the
foregoing, for example, the Partnership shall purchase from the General Partner
Partnership Interests consisting of Class A Units in connection with the
exchange of Class A REIT Shares and shall purchase from the General Partner
Partnership Interests consisting of Class T Units in connection with the
exchange of Class T REIT Shares). Moreover, if the General Partner makes a cash
tender offer or other offer to acquire REIT Shares, then the General Partner
shall cause the Partnership to make a corresponding offer to the General Partner
to acquire an equal number of Partnership Units held by the General Partner. In
the event any REIT Shares are exchanged by the General Partner pursuant to such
offer, the Partnership shall redeem an equivalent number of the General
Partner’s Partnership Units for an equivalent purchase price based on the
application of the Conversion Factor (without limiting the foregoing, for
example, the Partnership shall redeem from the General Partner Partnership
Interests consisting of Class A Units in connection with the exchange of Class A
REIT Shares and shall redeem from the General Partner Partnership Interests
consisting of Class T Units in connection with the exchange of Class T REIT
Shares).

ARTICLE 7

CHANGES IN GENERAL PARTNER

7.1.    Transfer of the General Partner’s Partnership Interest.

(a)    The General Partner shall not transfer all or any portion of its General
Partnership Interest or withdraw as General Partner except as provided in or in
connection with a transaction contemplated by Section 7.1(b), (c) or (d).

(b)    Except as otherwise provided in Section 7.1(c) or (d) hereof, the General
Partner shall not engage in any merger, consolidation or other combination with
or into another Person or sale of all or substantially all of its assets, (other
than in connection with a change in the General Partner’s state

 

26



--------------------------------------------------------------------------------

of incorporation or organizational form) in each case which results in a change
of control of the General Partner (a “Transaction”), unless:

(i)    the approval of the holders of a majority of the Common Units is
obtained;

(ii)    as a result of such Transaction all Limited Partners will receive for
each Common Unit an amount of cash, securities, or other property equal to the
product of the Conversion Factor and the greatest amount of cash, securities or
other property paid in the Transaction to a holder of one REIT Share in
consideration of one REIT Share, provided that if, in connection with the
Transaction, a purchase, tender or exchange offer (“Offer”) shall have been made
to and accepted by the holders of more than fifty percent (50%) of the
outstanding REIT Shares, each holder of Common Units shall be given the option
to exchange its Common Units for the greatest amount of cash, securities, or
other property which a Limited Partner would have received had it (A) exercised
its Exchange Right and (B) sold, tendered or exchanged pursuant to the Offer the
REIT Shares received upon exercise of the Exchange Right immediately prior to
the expiration of the Offer; or

(iii)    the General Partner is the surviving entity in the Transaction and
either (A) the holders of REIT Shares do not receive cash, securities, or other
property in the Transaction or (B) all Limited Partners (other than the General
Partner or any Subsidiary) receive an amount of cash, securities, or other
property (expressed as an amount per REIT Share) that is no less than the
product of the Conversion Factor and the greatest amount of cash, securities, or
other property (expressed as an amount per REIT Share) received in the
Transaction by any holder of REIT Shares.

(c)    Notwithstanding Section 7.1(b), the General Partner may merge with or
into or consolidate with another entity if immediately after such merger or
consolidation (i) substantially all of the assets of the successor or surviving
entity (the “Surviving General Partner”), other than Partnership Units held by
the General Partner, are contributed, directly or indirectly, to the Partnership
as a Capital Contribution in exchange for Partnership Units with a fair market
value equal to the value of the assets so contributed as determined by the
Surviving General Partner in good faith and (ii) the Surviving General Partner
expressly agrees to assume all obligations of the General Partner, as
appropriate, hereunder. Upon such contribution and assumption, the Surviving
General Partner shall have the right and duty to amend this Agreement as set
forth in this Section 7.1(c). The Surviving General Partner shall in good faith
arrive at a new method for the calculation of the Cash Amount, the REIT Shares
Amount and Conversion Factor for a Partnership Unit after any such merger or
consolidation so as to approximate the existing method for such calculation as
closely as reasonably possible. Such calculation shall take into account, among
other things, the kind and amount of securities, cash and other property that
was receivable upon such merger or consolidation by a holder of REIT Shares or
options, warrants or other rights relating thereto, and to which a holder of
Partnership Units could have acquired had such Partnership Units been exchanged
immediately prior to such merger or consolidation. Such amendment to this
Agreement shall provide for adjustment to such method of calculation, which
shall be as nearly equivalent as may be practicable to the adjustments provided
for with respect to the Conversion Factor. The Surviving General Partner also
shall in good faith modify the definition of REIT Shares and make such
amendments to Section 8.4 hereof so as to approximate the existing rights and
obligations set forth in Section 8.4 as closely as reasonably possible. The
above provisions of this Section 7.1(c) shall similarly apply to successive
mergers or consolidations permitted hereunder.

In respect of any transaction described in the preceding paragraph, the General
Partner is required to use its commercially reasonable efforts to structure such
transaction to avoid causing the Limited Partners to recognize a gain for
federal income tax purposes by virtue of the occurrence of or their
participation in such transaction, provided such efforts are consistent with the
exercise of the General Partner’s board of directors’ fiduciary duties to the
stockholders of the General Partner under applicable law.

 

27



--------------------------------------------------------------------------------

(d)    Notwithstanding Section 7.1(b),

(i)    a General Partner may transfer all or any portion of its General
Partnership Interest to (A) a wholly-owned Subsidiary of such General Partner or
(B) the owner of all of the ownership interests of such General Partner, and
following a transfer of all of its General Partnership Interest, may withdraw as
General Partner; and

(ii)    the General Partner may engage in Transactions not required by law or by
the rules of any National Securities Exchange on which the REIT Shares are
listed to be submitted to the vote of the holders of the REIT Shares.

(e)    If the General Partner exchanges any REIT Shares of any class (“Exchanged
REIT Shares”) for REIT Shares of a different class (“Received REIT Shares”),
then the General Partner shall, and shall cause the Partnership to, exchange a
number of Partnership Units having the same class designation as the Exchanged
REIT Shares, as determined based on the application of the Conversion Factor,
for Partnership Units having the same class designation as the Received REIT
Shares on the same terms that the General Partner exchanged the Exchanged REIT
Shares. The exchange of Units shall occur automatically after the close of
business on the applicable date of the exchange of REIT Shares, as of which time
the holder of class of Units having the same designation as the Exchanged REIT
Shares shall be credited on the books and records of the Partnership with the
issuance, as of the opening of business on the next day, of the applicable
number of Units having the same designation as the Received REIT Shares.

7.2.    Admission of a Substitute or Additional General Partner. A Person shall
be admitted as a substitute or additional General Partner of the Partnership
only if the following terms and conditions are satisfied:

(a)    the Person to be admitted as a substitute or additional General Partner
shall have accepted and agreed to be bound by all the terms and provisions of
this Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, and a certificate evidencing the admission
of such Person as a General Partner shall have been filed for recordation and
all other actions required by Section 2.5 hereof in connection with such
admission shall have been performed;

(b)    if the Person to be admitted as a substitute or additional General
Partner is a corporation or a partnership it shall have provided the Partnership
with evidence satisfactory to counsel for the Partnership of such Person’s
authority to become a General Partner and to be bound by the terms and
provisions of this Agreement; and

(c)    counsel for the Partnership shall have rendered an opinion (relying on
such opinions from other counsel and the state or any other jurisdiction as may
be necessary) that the admission of the person to be admitted as a substitute or
additional General Partner is in conformity with the Act, that none of the
actions taken in connection with the admission of such Person as a substitute or
additional General Partner will cause (i) the Partnership to be classified other
than as a partnership for federal income tax purposes, or (ii) the loss of any
Limited Partner’s limited liability.

 

28



--------------------------------------------------------------------------------

7.3.    Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General
Partner.

(a)    Upon the occurrence of an Event of Bankruptcy as to a General Partner
(and its removal pursuant to Section 7.4(a) hereof) or the death, withdrawal,
removal or dissolution of a General Partner (except that, if a General Partner
is on the date of such occurrence a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of such General Partner if
the business of such General Partner is continued by the remaining partner or
partners), the Partnership shall be dissolved and terminated unless the
Partnership is continued pursuant to Section 7.3(b) hereof. The merger of the
General Partner with or into any entity that is admitted as a substitute or
successor General Partner pursuant to Section 7.2 hereof shall not be deemed to
be the withdrawal, dissolution or removal of the General Partner.

(b)    Following the occurrence of an Event of Bankruptcy as to a General
Partner (and its removal pursuant to Section 7.4(a) hereof) or the death,
withdrawal, removal or dissolution of a General Partner (except that, if a
General Partner is on the date of such occurrence a partnership, the withdrawal,
death, dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of such General Partner if
the business of such General Partner is continued by the remaining partner or
partners), the Limited Partners, within ninety (90) days after such occurrence,
may elect to continue the business of the Partnership for the balance of the
term specified in Section 2.4 hereof by selecting, subject to Section 7.2 hereof
and any other provisions of this Agreement, a substitute General Partner by
consent of a majority in interest of the Limited Partners. If the Limited
Partners elect to continue the business of the Partnership and admit a
substitute General Partner, the relationship with the Partners and of any Person
who has acquired an interest of a Partner in the Partnership shall be governed
by this Agreement.

7.4.    Removal of a General Partner.

(a)    Upon the occurrence of an Event of Bankruptcy as to, or the dissolution
of, a General Partner, such General Partner shall be deemed to be removed
automatically; provided, however, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to or removal of a partner in such partnership shall be deemed not
to be a dissolution of the General Partner if the business of such General
Partner is continued by the remaining partner or partners. The Limited Partners
may not remove the General Partner, with or without cause.

(b)    If a General Partner has been removed pursuant to this Section 7.4 and
the Partnership is continued pursuant to Section 7.3 hereof, such General
Partner shall promptly transfer and assign its General Partnership Interest in
the Partnership to the substitute General Partner approved by a majority in
interest of the Limited Partners in accordance with Section 7.3(b) hereof and
otherwise admitted to the Partnership in accordance with Section 7.2 hereof. At
the time of assignment, the removed General Partner shall be entitled to receive
from the substitute General Partner the fair market value of the General
Partnership Interest of such removed General Partner as reduced by any damages
caused to the Partnership by such General Partner. Such fair market value shall
be determined by an appraiser mutually agreed upon by the General Partner and a
majority in interest of the Limited Partners within ten (10) days following the
removal of the General Partner. In the event that the parties are unable to
agree upon an appraiser, the removed General Partner and a majority in interest
of the Limited Partners each shall select an appraiser. Each such appraiser
shall complete an appraisal of the fair market value of the removed General
Partner’s General Partnership Interest within thirty (30) days of the General
Partner’s removal, and the fair market value of the removed General Partner’s
General Partnership Interest shall be the average of the two appraisals;
provided, however, that if the higher appraisal exceeds the lower appraisal by
more than twenty percent (20%) of the amount of the lower appraisal, the two
(2) appraisers, no later than forty (40) days after the removal of the General
Partner, shall select a third (3rd) appraiser who shall complete an appraisal of
the fair market value of the removed General Partner’s General Partnership
Interest no later than sixty (60) days after the removal of the General Partner.
In such case, the fair market value of the removed General Partner’s General
Partnership Interest shall be the average of the two appraisals closest in
value.

 

29



--------------------------------------------------------------------------------

(c)    The General Partnership Interest of a removed General Partner, during the
time after default until transfer under Section 7.4(b), shall be converted to
that of a special Limited Partner; provided, however, such removed General
Partner shall not have any rights to participate in the management and affairs
of the Partnership, and shall not be entitled to any portion of the income,
expense, profit, gain or loss allocations or cash distributions allocable or
payable, as the case may be, to the Limited Partners. Instead, such removed
General Partner shall receive and be entitled only to retain distributions or
allocations of such items that it would have been entitled to receive in its
capacity as General Partner, until the transfer is effective pursuant to
Section 7.4(b).

(d)    All Partners shall have given and hereby do give such consents, shall
take such actions and shall execute such documents as shall be legally necessary
and sufficient to effect all the foregoing provisions of this Section.

ARTICLE 8

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

8.1.    Management of the Partnership. The Limited Partners shall not
participate in the management or control of Partnership business nor shall they
transact any business for the Partnership, nor shall they have the power to sign
for or bind the Partnership, such powers being vested solely and exclusively in
the General Partner.

8.2.    Power of Attorney. Each Limited Partner hereby irrevocably appoints the
General Partner its true and lawful attorney-in-fact, who may act for each
Limited Partner and in its name, place and stead, and for its use and benefit,
to sign, acknowledge, swear to, deliver, file or record, at the appropriate
public offices, any and all documents, certificates, and instruments as may be
deemed necessary or desirable by the General Partner to carry out fully the
provisions of this Agreement and the Act in accordance with their terms, which
power of attorney is coupled with an interest and shall survive the death,
dissolution or legal incapacity of the Limited Partner, or the transfer by the
Limited Partner of any part or all of its Partnership Interest.

8.3.    Limitation on Liability of Limited Partners. No Limited Partner shall be
liable for any debts, liabilities, contracts or obligations of the Partnership.
A Limited Partner shall be liable to the Partnership only to make payments of
its Capital Contribution, if any, as and when due hereunder. After its Capital
Contribution is fully paid, no Limited Partner shall, except as otherwise
required by the Act, be required to make any further Capital Contributions or
other payments or lend any funds to the Partnership.

8.4.    Exchange Right.

(a)    Subject to Sections 8.4(b), 8.4(c), 8.4(d), and 8.4(e) and the provisions
of any agreements between the Partnership and one or more holders of Common
Units with respect to Common Units held by them, each holder of Common Units
shall have the right (the “Exchange Right”) to require the Partnership to redeem
on a Specified Exchange Date all or a portion of the Common Units held by such
Limited Partner at an exchange price equal to and in the form of the Cash Amount
to be paid by the Partnership, provided that such Common Units shall have been
outstanding for at least one year. The Exchange Right shall be exercised
pursuant to a Notice of Exchange delivered to the Partnership (with a copy to
the General Partner) by the Limited Partner who is exercising the Exchange Right
(the “Exchanging Partner”); provided, however, that the Partnership shall not be
obligated to satisfy such Exchange Right if the General Partner elects to
purchase the Common Units subject to the Notice of

 

30



--------------------------------------------------------------------------------

Exchange pursuant to Section 8.4(b); and provided, further, that no holder of
Common Units may deliver more than two (2) Notices of Exchange during each
calendar year. A Limited Partner may not exercise the Exchange Right for less
than 1,000 Common Units or, if such Limited Partner holds less than 1,000 Common
Units, all of the Common Units held by such Partner. The Exchanging Partner
shall have no right, with respect to any Common Units so exchanged, to receive
any distribution paid with respect to Common Units if the record date for such
distribution is on or after the Specified Exchange Date.

(b)    Notwithstanding the provisions of Section 8.4(a), a Limited Partner that
exercises the Exchange Right shall be deemed to have offered to sell the Common
Units described in the Notice of Exchange to the General Partner, and the
General Partner may, in its sole and absolute discretion, elect to purchase
directly and acquire such Common Units by paying to the Exchanging Partner
either the Cash Amount or the REIT Shares Amount, as elected by the General
Partner (in its sole and absolute discretion), on the Specified Exchange Date,
whereupon the General Partner shall acquire the Common Units offered for
exchange by the Exchanging Partner and shall be treated for all purposes of this
Agreement as the owner of such Common Units. Without limiting the foregoing, if
the General Partner elects to purchase such Common Units by paying the REIT
Shares Amount to the Exchanging Partner, the General Partner shall purchase
either (i) Limited Partnership Interests consisting of Class A Units or
Class A-1 Units which shall be exchanged for Class A REIT Shares and/or
(ii) Limited Partnership Interests consisting of Class T Units which shall be
exchanged for Class T REIT Shares, as applicable. The class of the shares
purchased by the General Partner and exchanged by the Exchanging Partner shall
be designated on the Notice of Exchange. If the General Partner shall elect to
exercise its right to purchase Common Units under this Section 8.4(b) with
respect to a Notice of Exchange, it shall so notify the Exchanging Partner
within five (5) Business Days after the receipt by the General Partner of such
Notice of Exchange. Unless the General Partner (in its sole and absolute
discretion) shall exercise its right to purchase Common Units from the
Exchanging Partner pursuant to this Section 8.4(b), the General Partner shall
have no obligation to the Exchanging Partner or the Partnership with respect to
the Exchanging Partner’s exercise of the Exchange Right. In the event the
General Partner shall exercise its right to purchase Common Units with respect
to the exercise of an Exchange Right in the manner described in the first
sentence of this Section 8.4(b), the Partnership shall have no obligation to pay
any amount to the Exchanging Partner with respect to such Exchanging Partner’s
exercise of such Exchange Right, and each of the Exchanging Partner, the
Partnership, and the General Partner, as the case may be, shall treat the
transaction between the General Partner, as the case may be, and the Exchanging
Partner for federal income tax purposes as a sale of the Exchanging Partner’s
Common Units to the General Partner, as the case may be. Each Exchanging Partner
agrees to execute such documents as the General Partner may reasonably require
in connection with the issuance of REIT Shares upon exercise of the Exchange
Right.

(c)    Notwithstanding the provisions of Section 8.4(a) and 8.4(b), a Limited
Partner shall not be entitled to exercise the Exchange Right if the delivery of
REIT Shares to such Partner on the Specified Exchange Date by the General
Partner pursuant to Section 8.4(b) (regardless of whether or not the General
Partner would in fact exercise its rights under Section 8.4(b)) would (i) result
in such Partner or any other person owning, directly or indirectly, REIT Shares
in excess of the Ownership Limit (as defined in the Articles of Incorporation
and calculated in accordance therewith), except as provided in the Articles of
Incorporation, (ii) result in REIT Shares being owned by fewer than 100 persons
(determined without reference to any rules of attribution), except as provided
in the Articles of Incorporation, (iii) result in the General Partner being
“closely held” within the meaning of Section 856(h) of the Code, or (iv) cause
the General Partner to own, directly or constructively, nine and nine-tenths
percent (9.9%) or more of the ownership interests in a tenant within the meaning
of Section 856(d)(2)(B) of the Code. The General Partner, in its sole and
absolute discretion, may waive the restriction on exchange set forth in this
Section 8.4(c).

 

31



--------------------------------------------------------------------------------

(d)    Any Cash Amount to be paid to an Exchanging Partner pursuant to this
Section 8.4 shall be paid on the Specified Exchange Date; provided, however,
that the General Partner may elect to cause the Specified Exchange Date to be
delayed for up to an additional one hundred eighty (180) days to the extent
required for the General Partner to cause additional REIT Shares to be issued to
provide financing to be used to make such payment of the Cash Amount.
Notwithstanding the foregoing, the General Partner agrees to use its best
efforts to cause the closing of the acquisition of exchanged Common Units
hereunder to occur as quickly as reasonably possible.

(e)    Notwithstanding any other provision of this Agreement, the General
Partner shall place appropriate restrictions on the ability of the Limited
Partners to exercise their Exchange Rights as and if deemed necessary to ensure
that the Partnership does not constitute a “publicly traded partnership” under
section 7704 of the Code. If and when the General Partner determines that
imposing such restrictions is necessary, the General Partner shall give prompt
written notice thereof to each of the Limited Partners, which notice shall be
accompanied by a copy of an opinion of counsel to the Partnership which states
that, in the opinion of such counsel, restrictions are necessary in order to
avoid the Partnership being treated as a “publicly traded partnership” under
section 7704 of the Code.

(f)    Each Limited Partner covenants and agrees with the General Partner that
all Common Units delivered for exchange shall be delivered to the Partnership or
the General Partner, as the case may be, free and clear of all liens; and,
notwithstanding anything contained herein to the contrary, neither the General
Partner nor the Partnership shall be under any obligation to acquire Common
Units which are or may be subject to any liens. Each Limited Partner further
agrees that, if any state or local property transfer tax is payable as a result
of the transfer of its Common Units to the Partnership or the General Partner,
such Limited Partner shall assume and pay such transfer tax.

ARTICLE 9

TRANSFERS OF LIMITED PARTNERSHIP INTERESTS

9.1.    Purchase for Investment.

(a)    Each Limited Partner hereby represents and warrants to the General
Partner and to the Partnership that the acquisition of its Partnership Interests
is made as a principal for its account for investment purposes only and not with
a view to the resale or distribution of such Partnership Interest.

(b)    Each Limited Partner agrees that it will not sell, assign or otherwise
transfer its Partnership Interest or any fraction thereof, whether voluntarily
or by operation of law or at judicial sale or otherwise, to any Person who does
not make the representations and warranties to the General Partner set forth in
Section 9.1(a) above and similarly agree not to sell, assign or transfer such
Partnership Interest or fraction thereof to any Person who does not similarly
represent, warrant and agree.

9.2.    Restrictions on Transfer of Limited Partnership Interests.

(a)    Subject to the provisions of 9.2(b), (c) and (d), no Limited Partner may
offer, sell, assign, hypothecate, pledge or otherwise transfer all or any
portion of its Limited Partnership Interest, or any of such Limited Partner’s
economic rights as a Limited Partner, whether voluntarily or by operation of law
or at judicial sale or otherwise (collectively, a “Transfer”) without the
consent of the General Partner, which consent may be granted or withheld in its
sole and absolute discretion. Any such purported transfer undertaken without
such consent shall be considered to be null and void ab initio and shall not be
given effect. The General Partner may require, as a condition of any Transfer to
which it consents, that the transferor assume all costs incurred by the
Partnership in connection therewith.

 

32



--------------------------------------------------------------------------------

(b)    No Limited Partner may withdraw from the Partnership other than as a
result of a permitted Transfer (i.e., a Transfer consented to as contemplated by
clause (a) above or clause (c) below or a Transfer pursuant to Section 9.5
below) of all of its Partnership Units pursuant to this Article 9 or pursuant to
an exchange of all of its Common Units pursuant to Section 8.4. Upon the
permitted Transfer or redemption of all of a Limited Partner’s Partnership
Interest, such Limited Partner shall cease to be a Limited Partner.

(c)    Subject to 9.2(d), (e) and (f) below, a Limited Partner may Transfer,
with the consent of the General Partner, all or a portion of its Partnership
Units to (i) a parent or parent’s spouse, natural or adopted descendant or
descendants, spouse of such descendant, or brother or sister, or a trust created
by such Limited Partner for the benefit of such Limited Partner and/or any such
Person(s), of which trust such Limited Partner or any such Person(s) is a
trustee, (ii) a corporation controlled by a Person or Persons named in
(i) above, or (iii) if the Limited Partner is an entity, its beneficial owners.

(d)    No Limited Partner may effect a Transfer of its Limited Partnership
Interest, in whole or in part, if, in the opinion of legal counsel for the
Partnership, such proposed Transfer would otherwise violate any applicable
federal or state securities or blue sky law (including investment suitability
standards).

(e)    No Transfer by a Limited Partner of its Partnership Units, in whole or in
part, may be made to any Person if (i) in the opinion of legal counsel for the
Partnership, the transfer would result in the Partnership’s being treated as an
association taxable as a corporation (other than a qualified REIT subsidiary
within the meaning of Section 856(i) of the Code), (ii) in the opinion of legal
counsel for the Partnership, it would adversely affect the ability of the
General Partner to continue to qualify as a REIT or subject the General Partner
to any additional taxes under Section 857 or Section 4981 of the Code, or
(iii) such transfer is effectuated through an “established securities market” or
a “secondary market (or the substantial equivalent thereof)” within the meaning
of Section 7704 of the Code.

(f)    No transfer of any Partnership Units may be made to a lender to the
Partnership or any Person who is related (within the meaning of Regulations
Section 1.752-4(b)) to any lender to the Partnership whose loan constitutes a
nonrecourse liability (within the meaning of Regulations Section 1.752-1(a)(2)),
without the consent of the General Partner, which may be withheld in its sole
and absolute discretion, provided that as a condition to such consent the lender
will be required to enter into an arrangement with the Partnership and the
General Partner to exchange or redeem for the Cash Amount any Partnership Units
in which a security interest is held simultaneously with the time at which such
lender would be deemed to be a partner in the Partnership for purposes of
allocating liabilities to such lender under Section 752 of the Code.

(g)    Any Transfer in contravention of any of the provisions of this Article 9
shall be void and ineffectual and shall not be binding upon, or recognized by,
the Partnership.

(h)    Prior to the consummation of any Transfer under this Article 9, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.

9.3.    Admission of Substitute Limited Partner.

(a)    Subject to the other provisions of this Article 9, an assignee of the
Limited Partnership Interest of a Limited Partner (which shall be understood to
include any purchaser, transferee, donee, or other recipient of any disposition
of such Limited Partnership Interest) shall be deemed

 

33



--------------------------------------------------------------------------------

admitted as a Limited Partner of the Partnership only with the consent of the
General Partner and upon the satisfactory completion of the following:

(i)    The assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A, and such other documents or instruments as the
General Partner may require in order to effect the admission of such Person as a
Limited Partner.

(ii)    To the extent required, an amended Certificate evidencing the admission
of such Person as a Limited Partner shall have been signed, acknowledged and
filed for record in accordance with the Act.

(iii)    The assignee shall have delivered a letter containing the
representation set forth in Section 9.1(a) hereof and the agreement set forth in
Section 9.1(b) hereof.

(iv)    If the assignee is a corporation, partnership or trust, the assignee
shall have provided the General Partner with evidence satisfactory to counsel
for the Partnership of the assignee’s authority to become a Limited Partner
under the terms and provisions of this Agreement.

(v)    The assignee shall have executed a power of attorney containing the terms
and provisions set forth in Section 8.2 hereof.

(vi)    The assignee shall have paid all legal fees and other expenses of the
Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner.

(vii)    The assignee has obtained the prior written consent of the General
Partner to its admission as a Substitute Limited Partner, which consent may be
given or denied in the exercise of the General Partner’s sole and absolute
discretion.

(b)    For the purpose of allocating Profits and Losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.3(a)(ii) hereof or, if
no such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.

(c)    The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section and making all official filings and publications. The Partnership shall
take all such action as promptly as practicable after the satisfaction of the
conditions in this Article 9 to the admission of such Person as a Limited
Partner of the Partnership.

9.4.    Rights of Assignees of Partnership Interests.

(a)    Subject to the provisions of Sections 9.1 and 9.2 hereof, except as
required by operation of law, the Partnership shall not be obligated for any
purposes whatsoever to recognize the assignment by any Limited Partner of its
Partnership Interest until the Partnership has received notice thereof.

(b)    Any Person who is the assignee of all or any portion of a Limited
Partner’s Limited Partnership Interest but does not become a Substitute Limited
Partner and desires to make a further assignment of such Limited Partnership
Interest, shall be subject to all the provisions of this Article 9 to the same
extent and in the same manner as any Limited Partner desiring to make an
assignment of its Limited Partnership Interest.

 

34



--------------------------------------------------------------------------------

9.5.    Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if he dies, his executor, administrator or trustee, or, if he is finally
adjudicated incompetent, his committee, guardian or conservator, shall have the
rights of such Limited Partner for the purpose of settling or managing his
estate property and such power as the bankrupt, deceased or incompetent Limited
Partner possessed to assign all or any part of his Partnership Interest and to
join with the assignee in satisfying conditions precedent to the admission of
the assignee as a Substitute Limited Partner.

9.6.    Joint Ownership of Interests. A Partnership Interest may be acquired by
two individuals as joint tenants with right of survivorship, provided that such
individuals either are married or are related and share the same home as tenants
in common. The written consent or vote of both owners of any such jointly held
Partnership Interest shall be required to constitute the action of the owners of
such Partnership Interest; provided, however, that the written consent of only
one joint owner will be required if the Partnership has been provided with
evidence satisfactory to the counsel for the Partnership that the actions of a
single joint owner can bind both owners under the applicable laws of the state
of residence of such joint owners. Upon the death of one owner of a Partnership
Interest held in a joint tenancy with a right of survivorship, the Partnership
Interest shall become owned solely by the survivor as a Limited Partner and not
as an assignee. The Partnership need not recognize the death of one of the
owners of a jointly-held Partnership Interest until it shall have received
notice of such death. Upon notice to the General Partner from either owner, the
General Partner shall cause the Partnership Interest to be divided into two
equal Partnership Interests, which shall thereafter be owned separately by each
of the former owners.

9.7.    Redemption of Partnership Units. The General Partner will cause the
Partnership to redeem Partnership Units, to the extent it shall have legally
available funds therefor, at any time the General Partner redeems shares of
capital stock in itself. The number and class or series of Partnership Units
redeemed and the redemption price shall equal the number (multiplied by the
Conversion Factor) of shares of capital stock the General Partner redeems and
the redemption price at which the General Partner redeems such shares,
respectively.

ARTICLE 10

BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

10.1.    Books and Records. At all times during the continuance of the
Partnership, the Partners shall keep or cause to be kept at the Partnership’s
specified office true and complete books of account in accordance with generally
accepted accounting principles, including: (a) a current list of the full name
and last known business address of each Partner, (b) a copy of the Certificate
of Limited Partnership and all certificates of amendment thereto, (c) copies of
the Partnership’s federal, state and local income tax returns and reports,
(d) copies of this Agreement and amendments thereto and any financial statements
of the Partnership for the three most recent years and (e) all documents and
information required under the Act. Any Partner or its duly authorized
representative, upon paying the costs of collection, duplication and mailing,
shall be entitled to inspect or copy such records during ordinary business
hours.

10.2.    Custody of Partnership Funds; Bank Accounts.

(a)    All funds of the Partnership not otherwise invested shall be deposited in
one or more accounts maintained in such banking or brokerage institutions as the
General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.

 

35



--------------------------------------------------------------------------------

(b)    All deposits and other funds not needed in the operation of the business
of the Partnership may be invested by the General Partner in investment grade
instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers’ acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies permitted by
this Section 10.2(b).

10.3.    Fiscal and Taxable Year. The fiscal and taxable year of the Partnership
shall be the calendar year.

10.4.    Annual Tax Information and Report. Within ninety (90) days after the
end of each fiscal year of the Partnership, the General Partner shall furnish to
each person who was a Limited Partner at any time during such year the tax
information necessary to file such Limited Partner’s individual tax returns as
shall be reasonably required by law.

10.5.    Partnership Representative; Tax Elections; Special Basis Adjustments.

(a)    The General Partner is hereby designated as the “partnership
representative” of the Partnership within the meaning of Section 6223(a) of the
Code. If any state or local tax law provides for a partnership representative or
person having similar rights, powers, authority or obligations, the person
designated above shall also serve in such capacity (in any such federal, state
or local capacity, the “Partnership Representative”). The General Partner may
name a replacement Partnership Representative at any time; provided, however,
that the designated Partnership Representative shall serve as the Partnership
Representative until resignation, death, incapacity, or removal. In such
capacity, the Partnership Representative shall have all of the rights, authority
and power, and shall be subject to all of the obligations, of a partnership
representative to the extent provided in the Code and the Regulations, and the
Partners hereby agree to be bound by any actions taken by the Partnership
Representative in such capacity. The Partnership Representative shall represent
the Partnership in all tax matters to the extent allowed by law. Without
limiting the foregoing, the Partnership Representative is authorized and
required to represent the Partnership (at the Partnership’s expense) in
connection with all examinations of the Partnership’s affairs by tax
authorities, including administrative and judicial proceedings, and to expend
Partnership funds for professional services and costs associated therewith. Any
decisions made by the Partnership Representative, including, without limitation,
whether or not to settle or contest any tax matter, and the choice of forum for
any such contest, and whether or not to extend the period of limitations for the
assessment or collection of any tax, shall be made in the Partnership
Representative’s sole discretion. The Partnership Representative (i) shall have
the sole authority to make any elections on behalf of the Partnership permitted
to be made pursuant to the Code or the Regulations promulgated thereunder and
(ii) may, in its sole discretion, make an election on behalf of the Partnership
under Sections 6221(b) or 6226 of the Code as in effect for the first fiscal
year beginning on or after January 1, 2018 and thereafter, (iii) may request a
modification to any assessment of an imputed underpayment, including a
modification for any Partner who is a real estate investment trust or regulated
investment company as defined in Sections 586 and 851, respectively, based on
such Partner making a deficiency dividend pursuant to Section 860 and a
modification based on the tax-exempt status of a reviewed year Partner, and
(iv) may take all actions the Partnership Representative deems necessary or
appropriate in connection with the foregoing. The Partnership Representative and
any individual who has been appointed as a designated individual with respect to
the Partnership Representative in accordance with Treasury Regulations
Section 301.6223-1(b)(3)(ii) (“Designated Individual”) shall be reimbursed and
indemnified by the Partnership for all claims, liabilities, losses, costs,
damages and expenses, and for

 

36



--------------------------------------------------------------------------------

reasonable legal and accounting fees, incurred in connection with the
performance of its duties as Partnership Representative or Designated
Individual, as applicable, in accordance with the terms hereof, unless the
actions of the Partnership Representative or the Designated Individual, as
applicable constitute gross negligence or intentional misconduct.

(b)    Each Partner hereby covenants to cooperate with the Partnership
Representative and to do or refrain from doing any or all things reasonably
requested by the Partnership Representative with respect to examinations of the
Partnership’s affairs by tax authorities (including, without limitation,
promptly filing amended tax returns and promptly paying any related taxes,
including penalties and interest) and shall provide promptly and update as
necessary at any times requested by the Partnership Representative, all
information, documents, self-certifications, tax identification numbers, tax
forms, and verifications thereof, that the Partnership Representative deems
necessary in connection with (1) any information required for the Partnership to
determine the application of Sections 6221-6235 of the Code to the Partnership;
(2) an election by the Partnership under Section 6221(b) or 6226 of the Code,
and (3) an audit or a final adjustment of the Partnership by a tax authority.
The Partnership and the Partners hereby agree and acknowledge that (i) the
actions of the Partnership Representative in connection with examinations of the
Partnership’s affairs by tax authorities shall be binding on the Partnership and
the Partners; and (ii) neither the Partnership nor the Partners have any right
to contact the IRS with respect to an examination of the Partnership or
participate in an audit of the Partnership or proceedings under Sections
6221-6235 of the Code.

(c)    The Partners acknowledge that the Partnership intends to elect the
application of Section 6221(b) of the Code (the “Opt-out Election”) for its
first taxable year beginning on or after January 1, 2018 and for each Fiscal
Year thereafter. If the Partnership is not eligible to make such election, the
Partners acknowledge that the Partnership intends to elect the application of
Section 6226 of the Code (the “Push-out Election”) for its first taxable year
beginning on or after January 1, 2018 and for each Fiscal Year thereafter. This
acknowledgement applies to each Partner whether or not the Partner owns a
Partnership Interest in both the reviewed year and the year of the tax
adjustment. If the Partnership elects the application of Section 6226 of the
Code, the Partners shall take into account and report to the IRS (or any other
applicable tax authority) any adjustment to their tax items for the reviewed
year of which they are notified by the Partnership in a written statement, in
the manner provided in Section 6226(b), whether or not the Partner owns a
Partnership Interest at such time. Any Partner that fails to report its share of
such adjustments on its tax return, shall indemnify and hold harmless the
Partnership, the General Partner, the Partnership Representative, and each of
their Affiliates from and against any and all liabilities related to taxes
(including penalties and interest) imposed on the Partnership as a result of the
Partner’s failure. In addition, each Partner shall indemnify and hold the
Partnership, the General Partner, the Partnership Representative, and each of
their Affiliates harmless from and against any and all liabilities related to
taxes (including penalties and interest) imposed on the Partnership (i) pursuant
to Section 6221 of the Code, which liabilities relate to adjustments that would
have been made to the tax items allocated to such Partner had such adjustments
been made for a tax year beginning prior to January 1, 2018 (and assuming that
the Partnership had not made an election to have Section 6221 of the Code apply
for such earlier tax years) and (ii) resulting from or attributable to such
Partner’s failure to comply with the preceding subsection (b) or this subsection
(c). Each Partner acknowledges and agrees that no Partner shall have any claim
against the Partnership, the General Partner, the Partnership Representative, or
any of their Affiliates for any tax, penalties or interest resulting from the
Partnership’s election under Section 6226 of the Code.

(d)    If the Partnership does not make an election under Section 6226 of the
Code, the amount of any imputed underpayment assessed upon the Partnership,
pursuant to Code Section 6232, attributable to a Partner (or former Partner), as
reasonably determined by the Partnership Representative, shall be treated as a
withholding tax with respect to such Partner. To the extent any portion of such

 

37



--------------------------------------------------------------------------------

imputed underpayment cannot be withheld from a current distribution, any such
Partner (or former Partner) shall be liable to the Partnership for the amount
that cannot be withheld and agrees to pay such amount to the Partnership. Any
such amount withheld, or any such payment shall not be treated as a Capital
Contribution for purposes of any provision herein that affects distributions to
the Partners and any amount not paid by any such Partner (or former Partner) at
the time reasonably requested by the Partnership Representative shall accrue
interest at the rate set by the IRS for the underpayment of federal taxes,
compounded quarterly, until paid.

(e)    The provisions of this Section 10 shall survive the termination of the
Partnership, the termination of this Agreement and, with respect to any Partner,
the transfer or assignment of any portion of such Partner’s Partnership
Interest.

(f)    The Partnership Representative shall keep the Partners reasonably
informed as to the status of any tax investigations, audits, lawsuits or other
judicial or administrative tax proceedings and shall promptly copy all other
Partners on any correspondence to or from the IRS or applicable state, local or
foreign tax authority relating to such proceedings. The Partnership
Representative shall inform the IRS, as promptly as possible upon the
commencement of any examination or proceeding, of the tax-exempt status of any
Partners and shall take any actions or refrain from taking any action to the
extent necessary to preserve the tax-exempt status of such Partners and shall
afford such Partners tax-free treatment, to the extent permissible under the
Code. The Partnership Representative has an obligation to perform its duties as
the Partnership Representative in good faith and in such manner as will serve
the best interests of the Partnership and all of the Partners.

(g)    The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership as provided in Section 709 of the Code.

10.6.    Reports Made Available to Limited Partners.

(a)    As soon as practicable after the close of each fiscal quarter (other than
the last quarter of the fiscal year), upon written request by a Limited Partner
to the General Partner, the General Partner will make available, without cost,
to each Limited Partner a quarterly report containing financial statements of
the Partnership, or of the General Partner if such statements are prepared
solely on a consolidated basis with the General Partner, for such fiscal
quarter, presented in accordance with generally accepted accounting principles.
As soon as practicable after the close of each fiscal year, upon written request
by a Limited Partner to the General Partner, the General Partner will make
available, without cost, to each Limited Partner an annual report containing
financial statements of the Partnership, or of the General Partner if such
statements are prepared solely on a consolidated basis with the General Partner,
for such fiscal year, presented in accordance with generally accepted accounting
principles.

(b)    Any Partner shall further have the right to a private audit of the books
and records of the Partnership at the expense of such Partner, provided such
audit is made for Partnership purposes and is made during normal business hours.

ARTICLE 11

AMENDMENT OF AGREEMENT; MERGER

The General Partner’s consent shall be required for any amendment to this
Agreement. The General Partner, without the consent of the Limited Partners, may
amend this Agreement in any respect or merge or consolidate the Partnership with
or into any other partnership or business entity (as defined in Section 17-211
of the Act) in a transaction pursuant to Section 7.1(b), (c) or (d) hereof;
provided, however, that the following amendments and any other merger or
consolidation of the Partnership shall require the consent of the General
Partner and holders of a majority of the Common Units:

(a)    any amendment affecting the operation of the Conversion Factor or the
Exchange Right (except as provided in Section 8.4(d) or 7.1(c) hereof) in a
manner adverse to the Limited Partners;

 

38



--------------------------------------------------------------------------------

(b)     any amendment that would adversely affect the rights of the Limited
Partners to receive the distributions payable to them hereunder, other than with
respect to the issuance of additional Partnership Interests pursuant to
Section 4.2 hereof;

(c)    any amendment that would alter the Partnership’s allocations of Profit
and Loss to the Limited Partners, other than with respect to the issuance of
additional Partnership Interests pursuant to Section 4.2 hereof; or

(d)    any amendment that would impose on the Limited Partners any obligation to
make additional Capital Contributions to the Partnership.

ARTICLE 12

GENERAL PROVISIONS

12.1.    Notices. All communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or upon deposit in the United States mail, registered, postage
prepaid return receipt requested, to the Partners at the addresses set forth in
Exhibit A attached hereto; provided, however, that any Partner may specify a
different address by notifying the General Partner in writing of such different
address. Notices to the Partnership shall be delivered at or mailed to its
specified office.

12.2.    Survival of Rights. Subject to the provisions hereof limiting
transfers, this Agreement shall be binding upon and inure to the benefit of the
Partners and the Partnership and their respective legal representatives,
successors, transferees and assigns.

12.3.    Additional Documents. Each Partner agrees to perform all further acts
and execute, swear to, acknowledge and deliver all further documents which may
be reasonable, necessary, appropriate or desirable to carry out the provisions
of this Agreement or the Act.

12.4.    Severability. If any provision of this Agreement shall be declared
illegal, invalid, or unenforceable in any jurisdiction, then such provision
shall be deemed to be severable from this Agreement (to the extent permitted by
law) and in any event such illegality, invalidity or unenforceability shall not
affect the remainder hereof.

12.5.    Entire Agreement. This Agreement and exhibits attached hereto
constitute the entire Agreement of the Partners and supersede all prior written
agreements and prior and contemporaneous oral agreements, understandings and
negotiations with respect to the subject matter hereof.

12.6.    Pronouns and Plurals. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.

12.7.    Headings. The Article headings or sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article.

12.8.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original copy and all of which together
shall constitute one and the same instrument binding on all parties hereto,
notwithstanding that all parties shall not have signed the same counterpart.

 

39



--------------------------------------------------------------------------------

12.9.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware; provided, however, that
causes of action for violations of federal or state securities laws shall not be
governed by this Section 12.9.

[Signatures appear on next page.] 

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this Third Amended and Restated Limited Partnership Agreement, all as of the
28th day of June, 2019.

 

GENERAL PARTNER: STRATEGIC STORAGE TRUST II, INC. By:  

/s/ Michael S. McClure

  Michael S. McClure, President CLASS A-1 LIMITED PARTNER: SMARTSTOP OP
HOLDINGS, LLC By:  

/s/ H. Michael Schwartz

  H. Michael Schwartz, Chief Executive Officer CLASS A-2 LIMITED PARTNER:
SMARTSTOP OP HOLDINGS, LLC By:  

/s/ H. Michael Schwartz

  H. Michael Schwartz, Chief Executive Officer OTHER LIMITED PARTNERS: SS GROWTH
ADVISOR, LLC By:  

/s/ H. Michael Schwartz

  H. Michael Schwartz, Chief Executive Officer

Signature Page to Third Amended and Restated Limited Partnership Agreement of
Strategic Storage Operating Partnership II, L.P.



--------------------------------------------------------------------------------

SS TORONTO REIT ADVISORS, LLC By:  

/s/ H. Michael Schwartz

  H. Michael Schwartz, Chief Executive Officer SAN JUAN CAPITAL, LLC By:  

/s/ Burke Dambly

  Burke Dambly, President JDW 1998 TRUST By:  

/s/ James M. Walsh

  James M. Walsh, Trustee



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL PARTNER AND LIMITED PARTNER,

CAPITAL CONTRIBUTIONS AND PERCENTAGE INTERESTS

AS OF JUNE 28, 2019

 

Percentage Partner Interest   

Cash

Contribution

    

Agreed Value of

Capital

Contribution

     Number and
Class of
Partnership
Units  

GENERAL PARTNER: (1)

 

 

 

Strategic Storage Trust II, Inc.

   $ 608,127,041      $ 608,127,041       


 




50,762,554
Class A

 

7,602,618
Class T

 
 

 

 
 

 

LIMITED PARTNERS:

 

 

SmartStop OP Holdings, LLC

   $ 127,730,874      $ 127,730,874       


 




8,464,434
Class A-1

 

3,283,302
Class A-2

 
 

 

 
 

SS Growth Advisor, LLC

   $ 4,111,964      $ 4,111,964       
386,100
Class A  
 

SS Toronto REIT Advisors, LLC

   $ 738      $ 738       




73


Class A

 


 

San Juan Capital, LLC

   $ 1,302,718      $ 1,302,718       




 





4,950


Class A

 

117,261

Class A-1

 


 

 

 

 

JDW 1998 Trust

   $ 1,302,718      $ 1,302,718       




 





4,950


Class A

 

117,261

Class A-1

 


 

 

 

 

  

 

 

    

 

 

    

 

 

 

Totals

   $ 742,576,051      $ 742,576,051        70,743,504  

 

(1)

The initial cash contribution of the General Partner in the amount of $1,000 was
made on August 2, 2013.

Upon the Partnership’s issuance of any Preferred Units in accordance with this
Agreement, the General Partner shall update this Exhibit A to reflect any
Preferred Units outstanding.



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF EXERCISE OF EXCHANGE RIGHT

In accordance with Section 8.4 of the Third Amended and Restated Limited
Partnership Agreement (the “Agreement”) of Strategic Storage Operating
Partnership II, L.P., the undersigned hereby irrevocably (i) presents for
exchange Class                      Common Units in Strategic Storage Operating
Partnership II, L.P., in accordance with the terms of the Agreement and the
Exchange Right referred to in Section 8.4 thereof, (ii) surrenders such Common
Units and all right, title and interest therein, and (iii) directs that the Cash
Amount or REIT Shares Amount (as defined in the Agreement) as determined by the
General Partner deliverable upon exercise of the Exchange Right be delivered to
the address specified below, and if REIT Shares (as defined in the Agreement)
are to be delivered, such REIT Shares be registered or placed in the name(s) and
at the address(es) specified below.

 

Dated:                          

 

(Name of Limited Partner)

    

(Signature of Limited Partner)

    

(Mailing Address)

    

(City) (State) (Zip Code)      Signature Guaranteed by:

    

If REIT Shares are to be issued, issue to:      Name:

    

Social Security or Tax I.D. Number:

    



--------------------------------------------------------------------------------

EXHIBIT C

DESCRIPTION OF CLASS A-1 UNITS

In accordance with Section 4.2(a)(i) of the Agreement, the Partnership has
issued the Class A-1 Units. The Class A-1 Units shall have the following terms,
rights and restrictions:

1.    Limits on Redemption. Notwithstanding anything to the contrary contained
in this Agreement (including but not limited to Section 6 of this Agreement),
the Partnership and the General Partner shall not be permitted to redeem the
Class A-1 Units until June 28, 2021 or later.

2.    Rights and Obligations; Exchangeability. Other than as set forth in this
Exhibit C, the Class A-1 Units shall be entitled to all rights, and shall be
obligated to perform all duties, on parity with the Class A Units in the
Partnership. In the event of an exchange of Class A-1 Units for REIT Shares, as
described in the Agreement, including, but not limited to, Section 8.4 the
Class A-1 Units shall be exchangeable on a 1:1 basis with Class A REIT Shares.

3.    Vote on Extraordinary Matters. If the General Partner seeks to submit an
Extraordinary Matter for a vote of the General Partner’s stockholders, the
General Partner agrees that the consent of the Partnership will be required (the
“OP Consent”). The OP Consent will be determined by a vote of the Partners, and
the General Partner hereby agrees that its vote on the OP Consent will be voted
in proportion to the votes cast by the General Partner’s stockholders on the
Extraordinary Matter. The term Extraordinary Matter means any merger, sale of
all or substantially all of the assets, share exchange, conversion, dissolution
or charter amendment, in each case where the vote of the SST II stockholders is
required under Maryland law

4.    Applicability of the Agreement. To the extent not inconsistent with the
terms set forth in this Exhibit C, the Class A-1 Units are subject to the terms
of the Agreement which apply to Limited Partnership Interests and Partnership
Units generally. All defined terms not otherwise defined in this Exhibit C shall
have the definitions set forth in the remainder of the Agreement.



--------------------------------------------------------------------------------

EXHIBIT D

DESCRIPTION OF CLASS A-2 UNITS

In accordance with Section 4.2(a)(i) of the Agreement, the Partnership has
issued the Class A-2 Units as additional consideration for the Contributed
Assets (as defined in the Contribution Agreement), contributed by SmartStop OP
Holdings, LLC (“SS OP Holdings”) to the Partnership. The Class A-2 Units have
the value per unit as set forth on Schedule 1.4(c)(ii) to the Contribution
Agreement. The initial number of Class A-2 Units shall be 3,283,302.

The Class A-2 Units shall have the following terms, rights and restrictions:

1.    No Distribution Rights or Profits Allocation. Article 5 of the Partnership
Agreement notwithstanding, the Class A-2 Units are Partnership Units that are
not entitled to cash distributions or the allocation of any Profit or Loss of
the Partnership unless and until the Class A-2 Units are converted into
Class A-1 Units as described herein.

2.    No Voting Rights. The Class A-2 Units shall have no voting or consent
rights. Notwithstanding the foregoing, the approval of the holders of Class A-2
Units shall be required for any amendment to the rights and obligations of the
Class A-2 Units as set forth herein.

3.    Earn-Out Consideration Conversion. The Class A-2 Units shall be converted
as follows:

(i)    following the Closing (as defined in the Contribution Agreement), the
first time the aggregate AUM equals or exceeds $300,000,000 (the “First Earn-Out
Tier”) (the date on which such aggregate AUM is achieved, the “First Earn-Out
Tier Achievement Date”), one-third of the Class A-2 Units shall automatically
convert into Class A-1 Units;

(ii)     following the Closing, the first time the aggregate AUM equals or
exceeds $500,000,000 (the “Second Earn-Out Tier”) (the date on which such
aggregate AUM is achieved, the “Second Earn-Out Tier Achievement Date”),
one-third of the Class A-2 Units shall automatically convert into Class A-1
Units; and

(iii)    following the Closing, the first time the aggregate AUM equals or
exceeds $700,000,000 (the “Third Earn-Out Tier” and together with the First
Earn-Out Tier and the Second Earn-Out Tier, the “Earn-Out Tiers”) (the date on
which such aggregate AUM is achieved, the “Third Earn-Out Tier Achievement Date”
and, together with the First Earn-Out Tier Achievement Date and the Second
Earn-Out Tier Achievement Date, each an “Earn-Out Tier Achievement Date”),
one-third of the Class A-2 Units shall automatically convert into Class A-1
Units.

On each Earn-Out Tier Achievement Date, the Class A-2 Units shall be
automatically converted at the Earn-Out Exchange Ratio. The term “Earn-Out
Exchange Ratio” shall mean the quotient, expressed as a percentage, of (x) the
agreed value per unit set forth on Schedule 1.4(c)(i) of the Contribution
Agreement divided by (y) the then-current value of the Class A-1 Units,
determined as provided in Schedule 7.8 of the Contribution Agreement.

4.    Special Allocation. Notwithstanding the provisions of Section 5.1(a)(i) of
the Agreement, Liquidating Gain first shall be allocated to SS OP Holdings with
respect to its converted Class A-2 Units to the extent attributable to the
appreciation in the value of the Partnership assets after the date of issuance
of the Class A-2 Units. As a result of the special allocation, the
Section 704(b) capital account attributable to the converted Class A-2 Units
shall be equal to the Section 704(b) capital account for each Class A-1 Unit
issued and outstanding as of the date of the conversion on a pro rata basis.



--------------------------------------------------------------------------------

5.    Rights upon Liquidation. Notwithstanding Section 5.6 or any other
provision of this Agreement to the contrary, if, after the conversion of any
Class A-2 Unit into a Class-A-1 Unit, the Liquidation Gain from a sale,
exchange, merger, liquidation or other transaction (each a “Capital Event”) is
insufficient to cause the converted Class A-2 Unit holders to receive an amount
of cash or property (at minimum) equal to the liquidation right for Class A-1
Unit holders on a unit by unit basis, the parties hereby acknowledge and agree
that each such unit holder shall nevertheless receive an amount equal to the
liquidation right for Class A-1 Unit holders on a unit by unit basis, for each
converted Class A-2 Unit (the “A-2 Unit Liquidation Preference”). Upon the
actual liquidation of the Partnership, the cash payment of the A-2 Unit
Liquidation Preference shall be treated as (1) a liquidation distribution from
the Partnership to the extent of the section 704(b) capital account attributable
to the converted Class A-2 Units and (2) a guaranteed payment for U.S. federal
income tax purposes for the excess of the A-2 Unit Liquidation Preference in
cash over the Class A-2 Unit holder’s section 704(b) capital account balance for
each such converted Class A-2 Unit. For avoidance of doubt, the Class A-2 Units
are subject to all of the terms and conditions set forth in this Exhibit D prior
to conversion and are not entitled to any liquidation right until conversion.

6.    Expiration of Earn-Out Consideration Conversion. All conversion rights
hereunder shall expire on the date that is seven (7) years following the Closing
Date (as defined in the Contribution Agreement) (the “Earn-Out Expiration
Date”). If the Earn-Out Tiers have not been achieved by the Earn-Out Expiration
Date, the Class A-2 Units will be deemed to not have been converted and they
shall be cancelled and redeemed for no consideration.

7.    Acceleration of the Class A-2 Unit Conversion. Notwithstanding the
foregoing, the Earn-Out Consideration shall be converted and automatically
accelerate (the “Accelerated Earn-Out Achievement Date”) if, prior to the
Earn-Out Expiration Date, there occurs an Earn-Out Acceleration Event, in which
case the entire Earn-Out Consideration shall be immediately converted into
Class A-1 Units.

8.    Transfer of Class A-2 Units. Until the Class A-2 Units convert to
Class A-1 Units, SS OP Holdings may not transfer in any manner, any portion of
the Class A-2 Units, and SS OP Holdings may not dispose of the Class A-2 Units
within two years of receipt of such Class A-2 Units.

9.    FMV of Class A-2 Units. The fair market value at the time of transfer
(determined without regard to any restrictions other than restrictions which by
their terms will never lapse) of the Class A-2 Units was zero per Class A-2 Unit
pursuant to the liquidation value method of IRS Revenue Procedures 93-27 and
2001-43. This profits interest is a “Safe Harbor” partnership interest as
defined in IRS Revenue Procedures 93-27 and 2001-43.

10.    Additional Definitions.

“AUM” means the additional assets under management with respect to the self
storage-focused programs advised or sponsored by the General Partner or its
Affiliates as well as any future self storage-focused programs so advised or
sponsored (the “Self Storage Programs”), measured against the assets under
management with respect to the Self Storage Programs as of the Closing Date;
provided, however, that (I) for the purposes of determining AUM as it relates to
a particular property, the value shall be the sum of (a) the closing purchase
price of such property and (b) the development costs and costs capitalized
pursuant to GAAP (before depreciation and amortization) related to real estate,
if any, associated with such property, (II) for the purposes of determining AUM
as it relates to unconsolidated joint ventures, the value shall be the pro rata
ownership of such joint venture’s gross real estate related GAAP cost basis, and
(III) for the purposes of determining AUM as it relates to all other assets, the
value shall be the fair market value of such real estate related assets and
investments, as reasonably and mutually determined by SAM and SST II, in good
faith.



--------------------------------------------------------------------------------

“Earn-Out Acceleration Event” means the occurrence of any of the following:
(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act is or becomes the “beneficial owner” (as defined in rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the General
Partner representing a majority of the voting power of General Partner’s then
outstanding securities, (ii) a change in the composition of the board of
directors of the General Partner occurs such that the individuals who, as of
immediately after the Closing, constitute the board of directors of the General
Partner cease for any reason to constitute at least a majority of the board of
directors of the General Partner, other than in the case of any individual who
becomes a member of the board of directors of the General Partner subsequent to
the Closing whose election or nomination for election by equity holders of the
General Partner was approved by a vote of at least a majority of those
individuals who were former members of the board of directors of the General
Partner, (iii) a reorganization, merger or consolidation, sale or other
disposition of all or substantially all of the assets of the General Partner or
other transaction is consummated (other than a transaction between the General
Partner or one of its Affiliates, on the one hand, and any entity that is, at
the time of such transaction, sponsored or advised by SmartStop Asset
Management, LLC or the General Partner or their Affiliates, on the other hand)
and unless, in each case, immediately following such transaction or disposition,
the individuals and entities who were the beneficial owners of the voting
securities of the General Partner immediately prior to the transaction or
disposition beneficially own, directly or indirectly, a majority of the voting
power of the then outstanding voting securities of the surviving entity in the
transaction or disposition (including an entity which as a result of such
transaction owns the General Partner or all or substantially all of its assets),
or (iv) H. Michael Schwartz is removed either as a member of the board of
directors or as an executive officer of the General Partner for any reason other
than for Cause (as that term is defined in the General Partner’s Executive
Severance and Change of Control Plan in existence as of the date of the
Contribution Agreement).

“Liquidating Gain” means any capital gain realized in connection with the actual
or hypothetical sale of all or substantially all of the assets of the
Partnership, including but not limited to capital gain realized in connection
with an adjustment of Section 704(b) basis of Partnership assets.

11.    Conversion of the Class A-2 Units. The Class A-2 Units shall be
automatically converted at the Earn-Out Exchange Ratio into Class A-1 Units on
each respective Earn-Out Tier Achievement Date or the Accelerated Earn-Out
Achievement Date, as applicable (each such issuance date, an “Earn-Out Issuance
Date”). For the avoidance of doubt, the actual date of each such Earn-Out
Issuance Date shall be the actual date of the corresponding Earn-Out Tier
Achievement Date irrespective of when such date is actually determined. On each
Earn-Out Issuance Date, following the Partnership’s receipt of a certification
from SS OP Holdings that the statements contained in Section 3.20 of the
Contribution Agreement are true and correct as if made as of the Earn-Out
Issuance Date, the Partnership shall convert the Class A-2 Units into Class A-1
Units having all rights, privileges, limitations, and restrictions of the
Class A-1 Units under the terms of this Agreement and shall deliver such
evidence of conversion accompanied by such other good and sufficient instruments
of transfer, redemption, or issuance (as the case may be) to SS OP Holdings as
SS OP Holdings reasonably deems necessary and appropriate, to evidence the
conversion of the Class A-2 Units into Class A-1 Units.

12.    Conduct of Business. From and after the Closing until the Third Earn-Out
Tier Achievement Date, the Partnership shall, and shall cause SmartStop Storage
Advisors, LLC (“SSA”) and each SSA Subsidiary to, operate the Business (as
defined under the Contribution Agreement) in good faith and take into account
the potential for the Earn-Out Consideration conversion. Neither the Partnership
nor any of its Affiliates shall take any action, nor shall the Partnership nor
any of its Affiliates refrain from taking any action, in either event with the
specific intent to reduce the likelihood of the occurrence of any Earn-Out Tier
Achievement Date.



--------------------------------------------------------------------------------

13.    Re-calculation of the Earn-Out Tiers. In the event of a reorganization,
merger or consolidation, sale or other disposition of all or substantially all
of the assets of a Self Storage Program (as defined in the Contribution
Agreement) (the “Target Program”) to any Person other than another Self Storage
Program, the AUM of such Target Program shall be calculated as of the date of
the closing of the transaction (the “Closing AUM”), and the dollar amount for
each Earn-Out Tier that is set forth in this Exhibit D of this Agreement shall
be reduced by the Closing AUM for the purposes of calculating the achievement of
future Earn-Out Tiers.

14.     Applicability of the Agreement. To the extent not inconsistent with the
terms set forth in this Exhibit D, the Class A-2 Units are subject to the terms
of this Agreement which apply to Limited Partnership Interests and Partnership
Units generally. All defined terms not otherwise defined herein shall have the
definitions set forth in this Agreement.